Exhibit 10.1

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT. [**] -
INDICATES INFORMATION THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED. ALL SUCH OMITTED INFORMATION HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406 PROMULGATED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED.

$150,000,000 SENIOR SECURED CREDIT FACILITIES

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 19, 2013,

among

XOOM CORPORATION,

as the Borrower,

THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO,

and

SILICON VALLEY BANK,

as Administrative Agent, Issuing Lender and Swingline Lender



--------------------------------------------------------------------------------

Table of Contents

 

              Page  

SECTION 1 DEFINITIONS

     1.1    Defined Terms      1      1.2    Other Definitional Provisions     
24   

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

     24      2.1    [Reserved]      24      2.2    [Reserved]      24      2.3
   [Reserved]      24      2.4    Revolving Commitments      24      2.5   
Procedure for Revolving Loan Borrowing      25      2.6    Swingline Commitment
     25      2.7    Procedure for Swingline Borrowing; Refunding of Swingline
Loans      26      2.8    Maximum Balance      27      2.9    Fees      27     
2.10    Termination or Reduction of Revolving Commitments      27      2.11   
Overadvances      28      2.12    [Reserved]      28      2.13    [Reserved]   
  28      2.14    [Reserved]      28      2.15    Interest Rates and Payment
Dates      28      2.16    Computation of Interest and Fees      28      2.17   
[Reserved]      29      2.18    Pro Rata Treatment and Payments      29     
2.19    Requirements of Law      31      2.20    Taxes.      32      2.21   
[Reserved]      36      2.22    Change of Lending Office      36      2.23   
Substitution of Lenders      36      2.24    Defaulting Lenders      37     
2.25    Notes      39    SECTION 3 LETTERS OF CREDIT      40      3.1    L/C
Commitment      40      3.2    Procedure for Issuance of Letters of Credit     
41      3.3    Fees and Other Charges      41      3.4    L/C Participations;
Existing Letters of Credit      42      3.5    Reimbursement      42      3.6   
Obligations Absolute      43      3.7    Letter of Credit Payments      43     
3.8    Applications      44      3.9    Interim Interest      44      3.10   
Cash Collateral      44      3.11    [Reserved]      45      3.12    Resignation
of the Issuing Lender      45      3.13    Applicability of ISP      45   

 

-i-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page  

SECTION 4 REPRESENTATIONS AND WARRANTIES

     46      4.1    Financial Condition      46      4.2    No Change      46   
  4.3    Existence; Compliance with Law      46      4.4    Power,
Authorization; Enforceable Obligations      46      4.5    No Legal Bar      47
     4.6    Litigation      47      4.7    No Default      47      4.8   
Ownership of Property; Liens; Investments      47      4.9    Intellectual
Property      47      4.10    Taxes      47      4.11    Federal Regulations   
  48      4.12    Labor Matters      48      4.13    ERISA      48      4.14   
Investment Company Act; Other Regulations      49      4.15    Subsidiaries     
49      4.16    Use of Proceeds      49      4.17    Environmental Matters     
50      4.18    Accuracy of Information, etc.      50      4.19    Security
Documents      51      4.20    Solvency      51      4.21    Regulation H     
51      4.22    Designated Senior Indebtedness      51      4.23    Insurance   
  51      4.24    No Casualty      52      4.25    Capitalization      52     
4.26    Patriot Act      52      4.27    OFAC      52   

SECTION 5 CONDITIONS PRECEDENT

     52      5.1    Conditions to Initial Extension of Credit      52      5.2
   Conditions to Each Extension of Credit      55      5.3    Post-Closing
Conditions Subsequent      56   

SECTION 6 AFFIRMATIVE COVENANTS

     56      6.1    Financial Statements      56      6.2    Certificates;
Reports; Other Information      57      6.3    [Reserved]      58      6.4   
Payment of Obligations      58      6.5    Maintenance of Existence; Compliance
     58      6.6    Maintenance of Property; Insurance      59      6.7   
[Reserved]      59      6.8    Notices      59      6.9    Environmental Laws   
  60      6.10    Operating Accounts      61      6.11    Audits      61     
6.12    Additional Collateral, etc.      61   

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

                Page       6.13       [Reserved]      62        6.14       Use
of Proceeds      62        6.15       Designated Senior Indebtedness      63   
    6.16       Further Assurances      63   

SECTION 7 NEGATIVE COVENANTS

     63        7.1       Financial Covenants      63        7.2      
Indebtedness      63        7.3       Liens      65        7.4       Fundamental
Changes      66        7.5       Disposition of Property      67        7.6   
   Restricted Payments      67        7.7       Investments      68        7.8
      ERISA      70        7.9       Optional Payments and Modifications of
Certain Preferred Stock and Debt Instruments      71        7.10      
Transactions with Affiliates      71        7.11       Sale Leaseback
Transactions      71        7.12       Swap Agreements      71        7.13      
Accounting Changes      71        7.14       Negative Pledge Clauses      71   
    7.15       Clauses Restricting Subsidiary Distributions      71        7.16
      Changes in Business      72        7.17       Designation of other
Indebtedness      72        7.18       Amendments to Organizational Agreements
and Material Contracts      72        7.19       Use of Proceeds      72       
7.20       Subordinated Debt      72        7.21       Payments      73       
7.22       OFAC      73        7.23       Bank of America Accounts      73   

SECTION 8 EVENTS OF DEFAULT

     73        8.1       Events of Default      73        8.2       Remedies
Upon Event of Default      75        8.3       Application of Funds      76   

SECTION 9 THE ADMINISTRATIVE AGENT

     77        9.1       Appointment and Authority      77        9.2      
Delegation of Duties      78        9.3       Exculpatory Provisions      78   
    9.4       Reliance by Administrative Agent      79        9.5       Notice
of Default      79        9.6       Non-Reliance on Administrative Agent and
Other Lenders      80        9.7       Indemnification      80        9.8      
Agent in Its Individual Capacity      81        9.9       Successor
Administrative Agent      81        9.10       Collateral and Guaranty Matters
     81        9.11       Administrative Agent May File Proofs of Claim      82
  

 

-iii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page     9.12    No Other Duties, Etc.      83   

SECTION 10 MISCELLANEOUS

     83      10.1    Amendments and Waivers      83      10.2    Notices      84
     10.3    No Waiver; Cumulative Remedies      86      10.4    Survival of
Representations and Warranties      86      10.5    Expenses; Indemnity; Damage
Waiver      86      10.6    Successors and Assigns; Participations and
Assignments      88      10.7    Adjustments; Set-off      92      10.8   
Payments Set Aside      92      10.9    Interest Rate Limitation      93     
10.10    Counterparts; Electronic Execution of Assignments      93      10.11   
Severability      93      10.12    Integration      93      10.13    GOVERNING
LAW      94      10.14    Submission to Jurisdiction; Waivers      94      10.15
   Acknowledgements      95      10.16    Releases of Guarantees and Liens     
95      10.17    Treatment of Certain Information; Confidentiality      96     
10.18    Automatic Debits      96      10.19    Patriot Act      97      10.20
   No Novation      97      10.21    Release      97   

 

-iv-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

SCHEDULES

 

Schedule 1.1A:    Commitments Schedule 1.1B:    Existing Letters of Credit
Schedule 4.4:    Governmental Approvals, Consents, Authorizations, Filings and
Notices Schedule 4.5:    Requirements of Law Schedule 4.13:    ERISA Plans
Schedule 4.15:    Subsidiaries Schedule 4.17:    Environmental Matters Schedule
4.19(a):    Financing Statements and Other Filings Schedule 4.25:   
Capitalization

EXHIBITS

 

Exhibit A:    Form of Amended and Restated Guarantee and Collateral Agreement
Exhibit B:    Form of Compliance Certificate Exhibit C:    Form of Secretary’s
Certificate Exhibit D:    Form of Solvency Certificate Exhibit E:    Form of
Assignment and Assumption Exhibit F-1:    Form of Revolving Loan Note Exhibit
F-2:    Form of Swingline Loan Note Exhibit G:    Form of Perfection Certificate
Exhibits H-1 – H-4:    Forms of U.S. Tax Compliance Certificate

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
September 19, 2013 (the “Effective Date”), is entered into by and among XOOM
CORPORATION, a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (each a “Lender” and, collectively, the “Lenders”), SILICON VALLEY
BANK (“SVB”) as the Issuing Lender and the Swingline Lender, and SILICON VALLEY
BANK, as administrative agent and collateral agent for the Lenders (in such
capacity, the “Administrative Agent”).

WITNESSETH:

WHEREAS, the Borrower, the lenders party thereto immediately prior to the
effectiveness of this Agreement (the “Existing Lenders”) and SVB, as the issuing
lender, swingline lender and administrative agent for the Existing Lenders are
parties to the Credit Agreement, dated as of September 19, 2012, as amended by
that certain First Amendment to Credit Agreement, dated as of May 14, 2013 and
as further amended by that certain Second Amendment to Credit Agreement, dated
as of August 1, 2013 (as amended, supplemented or otherwise modified prior to
the date hereof, the “Existing Credit Agreement”), pursuant to which the
Existing Lenders extended a credit facility to the Borrowers consisting of a
revolving credit facility, in an aggregate principal amount not to exceed
$100,000,000 at any time outstanding (the “Existing Loans”);

WHEREAS, pursuant to the Existing Credit Agreement, the Borrower granted to the
Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in all of their right, title and interest in all then existing
and thereafter acquired or arising Collateral in order to secure the repayment
of any and all of the Obligations (as each such term is defined the Existing
Credit Agreement);

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend and restate the Existing Credit Agreement in order to, among other
things, increase the revolving credit facility to an aggregate principal amount
not to exceed $150,000,000 at any time outstanding for working capital financing
and letter of credit facilities; and

WHEREAS, in connection with the amendment and restatement of the Existing Credit
Agreement, the Borrower has agreed to continue, confirm and reaffirm the grant
to Administrative Agent, for the benefit of the Lenders, of the security
interest in the Collateral to secure the Obligations.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the higher of (a) the Prime Rate in effect on such day and
(b) the Federal Funds Effective Rate in effect for such day plus 0.50%; provided
that in no event shall the ABR be deemed to be less than 3.25%. Any change in
the ABR due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective as of the opening of business on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate.

 

1



--------------------------------------------------------------------------------

“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.

“Account Debtor”: any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangibles
(including a payment intangible). Unless otherwise stated, the term “Account
Debtor,” when used herein, shall mean an Account Debtor in respect of an Account
of the Borrower.

“Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing. Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of the Borrower.

“Administrative Agent”: SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.

“Adjusted Quick Ratio” means a ratio of (i) Quick Assets to (ii) Current
Liabilities plus Long Term Indebtedness and all other bank obligations,
including letters of credit.

“Affected Lender”: as defined in Section 2.23.

“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.

“Agent Parties”: as defined in Section 10.2(d)(ii).

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding, and (b) without
duplication of clause (a), the L/C Commitment of such Lender then in effect (as
a sublimit of the Revolving Commitment).

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Anti-Terrorism and Money Laundering Laws”: any statutes, laws, judicial
decisions, regulations, guidelines, ordinances, rules, judgments, orders,
decrees, codes, injunctions, permits, concessions, grants, franchises,
governmental agreements and governmental restrictions, whether now or hereafter
in effect, which are applicable to any Loan Party in any particular
circumstance, relating to terrorism or money laundering, including Executive
Order No. 13224 (effective September 24, 2001), the Patriot Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
OFAC.

“Applicable Margin”: One percent (1.00%).

 

2



--------------------------------------------------------------------------------

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition of property permitted by Section 7.5)
that yields gross proceeds to any Group Member (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $100,000.

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Available Revolving Commitment”: at any time, an amount equal to (a) the
aggregate Revolving Commitments of all Lenders in effect at such time, minus
(b) the aggregate undrawn amount of all outstanding Letters of Credit at such
time, minus (c) the aggregate amount of all L/C Disbursements that have not yet
been reimbursed or converted into Revolving Loans at such time, minus (d) the
aggregate principal balance of any Revolving Loans outstanding at such time.

“Bank of America Collateral Account”: is the account maintained by Borrower at
Bank of America, N.A. identified on the Perfection Certificate as the “BoA
Collateral Account.”

“Bank of America Non-Collateral Accounts”: are the accounts maintained by
Borrower at Bank of America, N.A. other than the Bank of America Collateral
Account and identified on the Perfection Certificate as a “BofA Non-Collateral
Account.”

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy.”

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California are authorized or required by law to
close; provided that if any determination of a “Business Day” shall relate to an
FX Forward Contract, the term “Business Day” shall mean a day on which dealings
are carried on in the country of settlement of the foreign (i.e., non-Dollar)
currency.

“buyindiaonline”: buyindiaonline.com Inc. d/b/a Cash2, a Delaware corporation, a
wholly-owned Subsidiary of the Borrower.

 

3



--------------------------------------------------------------------------------

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Collateralize”: to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the Lenders, as collateral for L/C Exposure or obligations of the
Lenders to fund participations in respect thereof, cash or deposit account
balances or, if the Administrative Agent and the Issuing Lender shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and such Issuing Lender. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within twelve (12) months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Cash Management Agreement”: as defined in the definition of “Cash Management
Services”.

“Cash Management Bank”: any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“Cash Management Services”: cash management and other services provided to one
or more of the Loan Parties by a Cash Management Bank which may include merchant
services, direct deposit of payroll, business credit card, and check cashing
services identified in such Cash Management Bank’s various cash management
services or other similar agreements (each, a “Cash Management Agreement”).

 

4



--------------------------------------------------------------------------------

“Casualty Event”: any damage to or any destruction of, or any condemnation or
other taking by any Governmental Authority of any property of the Loan Parties.

“Certificated Securities”: as defined in Section 4.19(a).

“Closing Date”: the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document. For the
avoidance of doubt, no Excluded Asset (as defined in the Guarantee and
Collateral Agreement) shall constitute “Collateral.”

“Collateral-Related Expenses”: all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in
Section 6.6 of the Guarantee and Collateral Agreement), and all amounts for
which the Administrative Agent is entitled to indemnification under the Security
Documents and all advances made by the Administrative Agent under the Security
Documents for the account of any Loan Party.

“Commitment”: as to any Lender, its Revolving Commitment.

“Communications”: as defined in Section 10.2(d)(ii).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA”: with respect to the Borrower and its consolidated
Subsidiaries for any period,

(a) the sum, without duplication, of the amounts for such period of,

(i) Consolidated Net Income, plus

(ii) Consolidated Interest Expense, plus

(iii) provisions for taxes based on income, plus

(iv) total depreciation expense, plus

(v) total amortization expense, plus

(vi) stock-based compensation, plus

 

5



--------------------------------------------------------------------------------

(vii) other non-cash items reducing Consolidated Net Income (excluding any such
non-cash item to the extent that it represents an accrual or reserve for
potential cash items in any future period or amortization of a prepaid cash item
that was paid in a prior period) approved by the Administrative Agent in writing
as an ‘add back’ to Consolidated EBITDA, plus

(viii) reasonable fees, costs and expenses paid in connection with (w) Permitted
Acquisitions and other Investments permitted pursuant to Section 7.7, (x)
proposed, but unconsummated, Investments that were reasonably expected to be a
Permitted Acquisition, (y) the incurrence or modification of Indebtedness
permitted pursuant to Section 7.2 and the issuance of equity interests permitted
herein; provided that the add-backs pursuant to this clause (viii) shall not
exceed $4,000,000 in the aggregate, plus

(ix) amount of any Earn-Out Obligations permitted under this Agreement to the
extent paid in such period, plus

(x) non-cash charges for goodwill write offs and write downs, minus

(b) the sum, without duplication of the amounts for such period of,

(i) other non-cash items increasing Consolidated Net Income for such period
(excluding any such non-cash item to the extent it represents the reversal of an
accrual or reserve for potential cash item in any prior period).

“Consolidated Interest Expense”: for any period, total interest expense
(including that portion of any Capital Lease Obligations that is treated as
interest in accordance with GAAP) of the Borrower and its consolidated
Subsidiaries for such period with respect to all outstanding Indebtedness of
such Persons (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP).

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from the
calculation of “Consolidated Net Income” (a) the income (or deficit) of any such
Person accrued prior to the date it becomes a Subsidiary of the Borrower or is
merged into or consolidated with the Borrower or one of its Subsidiaries,
(b) the income (or deficit) of any such Person (other than a Subsidiary of the
Borrower) in which the Borrower or one of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions,
and (c) the undistributed earnings of any Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or any Requirement of Law
applicable to such Subsidiary or any owner of Capital Stock of such Subsidiary.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

 

6



--------------------------------------------------------------------------------

“Control Agreement”: any account control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account,
such Loan Party, and the Administrative Agent pursuant to which the
Administrative Agent obtains control (within the meaning of the UCC or any other
applicable law) over such Deposit Account or Securities Account.

“Controlled Account”: each Deposit Account and Securities Account that is
subject to a Control Agreement in form and substance reasonably satisfactory to
the Administrative Agent and the Issuing Lender.

“Current Liabilities” are all obligations and liabilities of the Borrower to the
Lenders, plus, without duplication, the aggregate amount of the Borrower’s Total
Liabilities that mature within one (1) year.

“Debtor Relief Laws”: the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: subject to Section 2.24(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two(2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through

 

7



--------------------------------------------------------------------------------

(d) above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.24(b)) upon
delivery of written notice of such determination to the Borrower, the Issuing
Lender, the Swingline Lender and each Lender.

“Default Rate”: as defined in Section 2.15(b).

“Deposit Account”: any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Deposit Account Control Agreement”: any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) over such Deposit Account.

“Disposition”: with respect to any property (including, without limitation,
Capital Stock of the Borrower or any of its Subsidiaries), any sale, lease, Sale
Leaseback Transaction, assignment, conveyance, transfer, encumbrance or other
disposition thereof and any issuance of Capital Stock of the Borrower or any of
its Subsidiaries. The terms “Dispose” and “Disposed of” shall have correlative
meanings.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of any Loan Party organized under the laws
of any jurisdiction within the United States, any State thereof or the District
of Columbia, except buyindiaonline.

“Earn-out Obligations”: all obligations any Group Member consisting of earn-outs
related to the enhanced performance of a Person acquired in connection with a
Permitted Acquisition.

“Effective Date”: as defined in the preamble hereto.

“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)).

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) a violation
of an Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern,
(c) exposure to any Materials of Environmental Concern, (d) the release or
threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests”: with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)

 

8



--------------------------------------------------------------------------------

such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA”: the Employee Retirement Income Security Act of 1974, including (unless
the context otherwise requires) any rules or regulations promulgated thereunder.

“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA.

“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Pension
Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Pension Plan or the termination of any Pension
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d) the
withdrawal of any Loan Party or any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by any Loan Party or any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in Reorganization or Insolvency pursuant to
Section 4241 or 4245 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) the imposition of liability on any Loan
Party or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
failure by any Loan Party or any ERISA Affiliate thereof to make any required
contribution to a Pension Plan, or the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430 of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (h) the determination that any Pension Plan is considered
an at-risk plan or a plan in endangered to critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA;
(i) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (j) the
imposition of any material liability under Title I or Title IV of ERISA, other
than PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Loan Party or any ERISA Affiliate thereof; (k) an application for a funding
waiver under Section 303 of ERISA or an extension of any amortization period
pursuant to Section 412 of the Code with respect to any Pension Plan; (l) the
occurrence of a non-exempt prohibited transaction under Sections 406 or 407 of
ERISA for which any Loan Party or any Subsidiary thereof may have material
liability directly or indirectly; (m) a violation of the applicable requirements
of Section 404 or 405 of ERISA or the exclusive benefit rule under
Section 401(a) of the Code by any fiduciary or disqualified person for which any
Loan Party or any ERISA Affiliate thereof may have material liability directly
or indirectly; (n) the occurrence of an act or omission which could give rise to
the imposition on

 

9



--------------------------------------------------------------------------------

any Loan Party or any ERISA Affiliate thereof of fines, penalties, taxes or
related charges under Chapter 43 of the Code or under Sections 409, 502(c),
(i) or (1) or 4071 of ERISA; (o) [Reserved]; (p) receipt from the IRS of notice
of the failure of any Qualified Plan to qualify under Section 401(a) of the
Code, or the failure of any trust forming part of any Qualified Plan to fail to
qualify for exemption from taxation under Section 501(a) of the Code; (q) the
imposition of any lien (or the fulfillment of the conditions for the imposition
of any lien) on any of the rights, properties or assets of any Loan Party or any
ERISA Affiliate thereof, in either case pursuant to Title I or IV, including
Section 302(f) or 303(k) of ERISA or to Section 401(a)(29) or 430(k) of the
Code; or (r) the establishment or amendment by any Loan Party or any Subsidiary
thereof of any “welfare plan,” as such term is defined in Section 3(1) of ERISA,
that provides post-employment welfare benefits in a manner that would increase
the liability of any Loan Party, except to the extent any such establishment or
amendment is a Requirement of Law.

“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.

“Excluded Foreign Subsidiary”: in respect of any Loan Party, any Subsidiary of
such Loan Party, at any date of determination, (a) that is a “controlled foreign
corporation” as defined in Section 957 of the Code, (b) that is a Subsidiary of
a “controlled foreign corporation” as defined in Section 957 of the Code, or
(c) substantially all of the assets of which are equity interests in a
“controlled foreign corporation” as defined in Section 957 of the Code.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.23) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.20, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.20(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Credit Agreement”: as defined in the preamble hereto.

“Existing Lenders”: as defined in the preamble hereto.

“Existing Letters of Credit”: the letters of credit described on Schedule 1.1B.

 

10



--------------------------------------------------------------------------------

“Existing Lenders”: as defined in the preamble hereto.

“Facility”: each of (a) the L/C Facility (which is a sub-facility of the
Revolving Facility), and (b) the Revolving Facility.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.

“Fee Letter”: the letter agreement dated August 21, 2013, between the Borrower
and the Administrative Agent, as it may be amended, supplemented or otherwise
modified from time to time.

“FinCEN” shall mean the Financial Crimes Enforcement Network, any successor
thereto, and any analogous Governmental Authority.

“Foreign Currency”: lawful money of a country other than the United States.

“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

“Foreign Subsidiary”: in respect of any Loan Party, any Subsidiary of such Loan
Party that is not a Domestic Subsidiary with respect to such Loan Party.

“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lender, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

“Funding Office”: the Revolving Loan Funding Office.

“FX Forward Contract”: foreign exchange contracts entered into by the Borrower
with SVB under which the Borrower commits to purchase from or sell to SVB a
specific amount of Foreign Currency.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in

 

11



--------------------------------------------------------------------------------

effect on the date hereof and consistent with those used in the preparation of
the most recent audited financial statements referred to in Section 4.1(a). In
the event that any “Accounting Change” (as defined below) shall occur and such
change results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Borrower and the Administrative
Agent agree to enter into negotiations to amend such provisions of this
Agreement so as to reflect equitably such Accounting Changes with the desired
result that the criteria for evaluating the Borrower’s financial condition shall
be the same after such Accounting Changes as if such Accounting Changes had not
been made. Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not occurred.
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC. Notwithstanding anything to the contrary
herein, any obligations of a person under an operating lease (whether existing
on the Closing Date or entered into thereafter) that is not required (or would
not be required) to be classified and accounted for as a capital lease on a
balance sheet of such Person under GAAP as in effect on the Closing Date shall
not be treated as a capital leases solely as a result of the changes in GAAP
after the Closing Date.

“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority”: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee and Collateral Agreement”: that certain Amended and Restated
Guarantee and Collateral Agreement, dated as of the date hereof by and among
Administrative Agent and Borrower, substantially in the form of Exhibit A., as
may be amended, supplemented or otherwise modified from time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable

 

12



--------------------------------------------------------------------------------

amount of the primary obligation in respect of which such Guarantee Obligation
is made and (b) the maximum amount for which such guaranteeing person may be
liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantors”: a collective reference to each Subsidiary of the Borrower which
has become a Guarantor pursuant to the Guarantee and Collateral Agreement.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
all Synthetic Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Capital Stock in such Person or any
other Person, or any warrant, right or option to acquire such Capital Stock,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (j) the net obligations of
such Person in respect of Swap Agreements. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Indemnitee”: as defined in Section 10.5(b).

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4241 or 4245 of ERISA.

“Insolvency Proceeding”: (a) any case, action or proceeding before any court or
other Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
any Person’s creditors generally or any substantial portion of such Person’s
creditors, in each case undertaken under U.S. Federal, state or foreign law,
including the Bankruptcy Code.

“Insolvent”: pertaining to a condition of Insolvency.

 

13



--------------------------------------------------------------------------------

“Intangible Assets”: assets that are considered to be intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”: as to any Loan (including any Swingline Loan), the last
Business Day of each calendar month to occur while such Loan is outstanding and
the final maturity date of such Loan.

“Interest Rate Agreement”: any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement, each of which is (a) for the purpose of
hedging the interest rate exposure associated with the Borrower’s and its
Subsidiaries’ operations, (b) approved by Administrative Agent, and (c) not for
speculative purposes.

“Inventory”: all “inventory,” as such term is defined in the Code, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.

“Investments”: as defined in Section 7.7.

“IRS”: the Internal Revenue Service, or any successor thereto.

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Lender”: as the context may require, (a) SVB or any affiliate thereof,
in its capacity as issuer of any Letter of Credit (including, without
limitation, each Existing Letter of Credit), and (b) any other Lender that may
become an Issuing Lender pursuant to Section 3.12, with respect to Letters of
Credit issued by such Lender. The Issuing Lender may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Lender or other financial institutions, in which case the term “Issuing Lender”
shall include any such Affiliate or other financial institution with respect to
Letters of Credit issued by such Affiliate or other financial institution.

“Issuing Lender Fees”: as defined in Section 3.3(a).

“L/C Advance”: each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.

“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to

 

14



--------------------------------------------------------------------------------

Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such L/C
Lender becomes a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The L/C Commitment is a sublimit of the Revolving
Commitment and the aggregate amount of the L/C Commitments shall not exceed the
amount of the Total L/C Commitments at any time.

“L/C Disbursements”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.

“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time. The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.

“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.

“L/C Fee Payment Date”: as defined in Section 3.3(a).

“L/C Lender”: a Lender with an L/C Commitment.

“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.23.

“L/C-Related Documents”: collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by the
Borrower to the Issuing Lender and any other document, agreement and instrument
relating to any Letter of Credit, including any of the Issuing Lender’s standard
form documents for letter of credit issuances.

“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender and the Swingline Lender.

“Letter of Credit”: as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.

“Letter of Credit Availability Period”: the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.

“Letter of Credit Maturity Date”: the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.

 

15



--------------------------------------------------------------------------------

“Loan Documents”: this Agreement, the Security Documents, the Notes, the Fee
Letter, the Solvency Certificate, the Perfection Certificate, each L/C-Related
Document, and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 3.10, and any amendment, waiver,
supplement or other modification to any of the foregoing.

“Loan Parties”: each Group Member that is a party to a Loan Document.

“Long Term Indebtedness” is the aggregate amount of the Borrower’s Total
Liabilities that do not mature within one (1) year, excluding all obligations
and liabilities of the Borrower to the Lenders.

“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole; (b) a material impairment of (i) the rights
and remedies of the Administrative Agent or any Lender under any Loan Document
(other than to the extent resulting solely from the failure of the
Administrative Agent to file continuation statements or retain possessory
Collateral delivered by the Loan Parties), or (ii) the ability of the Borrower
or any Guarantor to perform its respective obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Borrower or any Guarantor
of any Loan Document to which it is a party.

“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.

“Minority Lender”: as defined in Section 10.1(b).

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgaged Properties”: the real properties as to which, pursuant to
Section 6.12(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.

“Mortgages”: each of the mortgages, deeds of trust, deeds to secure debt or such
equivalent documents hereafter entered into and executed and delivered by one or
more of the Loan Parties to the Administrative Agent, in each case, as such
documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.

“Multiemployer Plan”: a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has been in the prior six years obligated
to make, contributions.

“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Affected Lenders in accordance
with the terms of Section 10.1 and (b) has been approved by the Required
Lenders.

“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.

“Note”: a Revolving Loan Note or a Swingline Loan Note.

 

16



--------------------------------------------------------------------------------

“Notice of Borrowing”: as defined in Section 2.5.

“Obligations”: (a) the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower or any Guarantor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower and any other Loan Party to the Administrative Agent or to any Lender
or any Qualified Counterparty party to a Specified Swap Agreement, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Cash Management Agreements,
FX Forward Contracts, the Letters of Credit, any Specified Swap Agreement or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all reasonable and documented fees,
charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by any Loan Party pursuant to any Loan
Document) or otherwise, and (b) any obligations of any Loan Party to any Lender
arising in connection with treasury management services provided by such Lender
to such Loan Party.

“OFAC”: The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Operating Documents”: for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and
(c) if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or enforced any Loan Document, or sold or assigned an interest
in any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).

“Overadvance”: as defined in Section 2.11.

“Participant”: as defined in Section 10.6(d).

“Participant Register”: as defined in Section 10.6(d).

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.

 

17



--------------------------------------------------------------------------------

“Pension Plan”: an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan (a) that is or was in the last six years
maintained or sponsored by any Loan Party or any ERISA Affiliate thereof or to
which any Loan Party or any ERISA Affiliate thereof has in the last six years
made, or was in the last six years obligated to make, contributions, and (b)that
is or was subject to Section 412 of the Code, Section 302 of ERISA or Title IV
of ERISA.

“Perfection Certificate”: each Perfection Certificate to be executed and
delivered by the Borrower and each other Loan Party pursuant to Section 5.1,
substantially in the form of Exhibit G.

“Permitted Acquisition”: as defined in Section 7.7(j).

“Person”: any natural Person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

“Plan”: (a) an employee benefit plan (as defined in Section 3(3) of ERISA) other
than a Multiemployer Plan which is or was in the last six years at any time
maintained or sponsored by any Loan Party or any Subsidiary thereof or to which
any Loan Party or any Subsidiary thereof has in the last six years made, or was
in the last six years obligated to make, contributions, (b) a Pension Plan, or
(c) a Qualified Plan.

“Platform”: as defined in Section 10.2(d)(i).

“Pledged Money Market Account”: is the money market account maintained by
Borrower at Wells Fargo Bank, N.A. identified on the Perfection Certificate as
the “Wells Fargo Pledged Account.”

“Preferred Stock”: the preferred Capital Stock of the Borrower.

“Prime Rate”: the rate of interest per annum from time to time published in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by SVB as its prime rate in effect at its principal office in the
State of California (such SVB announced Prime Rate not being intended to be the
lowest rate of interest charged by SVB in connection with extensions of credit
to debtors).

“Pro Forma Financial Statements”: forecasts prepared by management of the
Borrower and balance sheets, income statements and cash flow statements prepared
by the Borrower and its consolidated Subsidiaries that give effect (as if such
events had occurred on such date) to (a) the Loans to be made on the Closing
Date and the use of proceeds thereof and (b) the payment of fees and expenses in
connection with the foregoing, in each case prepared on a quarterly basis
through the first full fiscal year after the Closing Date, and on an annual
basis for each fiscal year thereafter through the Revolving Termination Date.

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.

“Qualified Plan”: an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a

 

18



--------------------------------------------------------------------------------

Multiemployer Plan (a) that is or was in the last six years maintained or
sponsored by any Loan Party or any ERISA Affiliate thereof or to which any Loan
Party or any ERISA Affiliate thereof has in the last six years made, or was in
the last six years obligated to make, contributions, and (b) that is intended to
be tax-qualified under Section 401(a) of the Code.

“Quick Assets” is, on any date, the Borrower’s unrestricted cash and Cash
Equivalents, short term investments, prefunded deposits, accounts receivable and
investments with maturities of fewer than twelve (12) months determined
according to GAAP.

“Recipient”: the Administrative Agent or a Lender, as applicable.

“Refunded Swingline Loans”: as defined in Section 2.7(b).

“Register”: as defined in Section 10.6(c).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Lender”: as defined in Section 2.23.

“Required Lenders”: at any time, (a) if only one Lender holds the outstanding
Revolving Commitments, such Lender; and (b) if more than one Lender holds the
outstanding Revolving Commitments, then at least two Lenders who hold more than
50% of the Total Revolving Commitments (including, without duplication, the L/C
Commitments) then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding; provided
that for the purposes of this clause (b), the Revolving Commitments of, and the
portion of the Revolving Loans and participations in L/C Exposure and Swingline
Loans held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Requirement of Law”: as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Responsible Officer”: the chief executive officer, president, vice president,
chief financial officer, treasurer or secretary of a Loan Party, but in any
event, with respect to financial matters, the chief executive officer, the chief
financial officer or treasurer of such Loan Party.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof (including in connection with assignments permitted hereunder). The L/C
Commitment and the Swingline Commitment are each sublimits of the Total
Revolving Commitments.

 

19



--------------------------------------------------------------------------------

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the aggregate undrawn amount of all outstanding Letters of Credit
(including any Existing Letters of Credit) at such time, plus (c) such Lender’s
L/C Percentage of the aggregate amount of all L/C Disbursements that have not
yet been reimbursed or converted into Revolving Loans at such time, plus
(d) such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.

“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loan Conversion”: as defined in Section 3.5(b).

“Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.

“Revolving Loan Note”: a promissory note in the form of Exhibit F-1, as it may
be amended, supplemented or otherwise modified from time to time.

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.

“Revolving Termination Date”: September 19, 2016.

“S&P”: Standard & Poor’s Ratings Services.

“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

“Sanctioned Entity”: (a) a country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person resident in or
determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person”: a Person (i) named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC, (ii) an agency of the
government of a Sanctioned Entity, (iii)

 

20



--------------------------------------------------------------------------------

controlled by a Sanctioned Entity, (iii) resident of a Sanctioned Entity to the
extent subject to a sanctions program administered by OFAC, (iv) owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (v) with which Administrative Agent is prohibited from dealing or
otherwise engaging in any transactions by any Anti-Terrorism and Money
Laundering Laws, (vi) that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender), SVB (in its capacity as a
Cash Management Bank and as a provider of FX Forward Contracts), and any
Qualified Counterparties.

“Securities Account”: any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Securities Account Control Agreement”: any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.

“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, each Deposit Account Control Agreement, each
Securities Account Control Agreement, all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the Obligations of any Loan Party under any Loan Document and
all financing statements, fixture filings, patent, trademark and copyright
filings, assignments, acknowledgments and other filings, documents and
agreements made or delivered pursuant thereto.

“Solvency Certificate”: the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent and the Lenders pursuant to Section 5.1,
which Solvency Certificate shall be in substantially the form of Exhibit D.

“Solvent”: when used with respect to any Person, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature. For purposes of this definition,
(i) “debt” means liability on a “claim,” and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

 

21



--------------------------------------------------------------------------------

“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into) in
respect of interest rates to the extent permitted under Section 7.12.

“Subordinated Debt”: Indebtedness of a Loan Party subordinated to the
Obligations or the Guaranteed Obligations, as applicable, pursuant to
subordination terms (including payment, lien and remedies subordination terms,
as applicable) reasonably acceptable to the Administrative Agent.

“Subordinated Debt Document”: any agreement, certificate, document or instrument
executed or delivered by any Loan Party or any of their respective Subsidiaries
and evidencing Indebtedness of the Borrower or any Subsidiary which is
subordinated to the payment of the Obligations in a manner approved in writing
by the Administrative Agent and the Required Lenders, and any renewals,
modifications, or amendments thereof which are approved in writing by the
Administrative Agent and the Required Lenders.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“SVB”: as defined in the preamble hereto.

“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement (including without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower and its
Subsidiaries shall be deemed to be a “Swap Agreement.”

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Qualified
Counterparty).

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $30,000,000.

“Swingline Lender”: SVB, in its capacity as the lender of Swingline Loans.

“Swingline Loan Note”: a promissory note in the form of Exhibit F-2, as it may
be amended, supplemented or otherwise modified from time to time.

 

22



--------------------------------------------------------------------------------

“Swingline Loans”: as defined in Section 2.6.

“Swingline Participation Amount”: as defined in Section 2.7(c).

“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Credit Exposure”: is, as to any Lender at any time, the unused
Commitments and Revolving Extensions of Credit of such Lender at such time.

“Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.10 or
3.5(b). The initial amount of the Total L/C Commitments on the Closing Date is
$30,000,000.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on the Borrower’s consolidated balance sheet,
including all Indebtedness, but excluding all Subordinated Debt.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.

“Trade Date”: as defined in Section 10.6(b)(i)(B).

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of
California, or as the context may require, any other applicable jurisdiction.

“United States” and “U.S.”: the United States of America.

“U.S. Person”: any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: as defined in Section 2.20(f).

“Voting Stock”: as to any Person, the capital stock of any class or classes or
other equity interests (however designated and including general partnership
interests in a partnership) of such Person having ordinary voting power for the
election of directors or similar governing body of such Person.

“Withholding Agent”: the Borrower and the Administrative Agent.

 

23



--------------------------------------------------------------------------------

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and in any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (i) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(ii) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

2.1 [Reserved]

2.2 [Reserved]

2.3 [Reserved]

2.4 Revolving Commitments.

(a) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to the aggregate outstanding amount of the
Swingline Loans, the aggregate undrawn amount of all outstanding Letters of
Credit and the aggregate amount of all L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans, incurred on behalf of the Borrower
and owing to such Lender, does not exceed the amount of such

 

24



--------------------------------------------------------------------------------

Lender’s Revolving Commitment. In addition, such aggregate obligations shall not
at any time exceed the Total Revolving Commitments at such time. During the
Revolving Commitment Period the Borrower may use the Revolving Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. The Revolving Loans
shall be ABR Loans.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

(c) Notwithstanding anything to the contrary contained in this Section 2.4, the
Administrative Agent, the Lenders and the Borrower hereby acknowledge, confirm
and agree that immediately prior to the Closing Date, all accrued and unpaid
interest, fees, indemnities, costs and other payment obligations that are due
and payable under the Existing Credit Agreement immediately prior to the Closing
Date are payable without set-off, counterclaim, deduction, offset or defense on
the Closing Date.

2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided that the Borrower shall give the Administrative Agent notice of
the proposed borrowing by facsimile, telephone or e-mail (each a “Notice of
Borrowing”) which must be received by the Administrative Agent prior to 10:00
A.M., Pacific time on the date of the proposed borrowing (and if received after
10:00 A.M., Pacific time, the date of the proposed borrowing shall be no earlier
than the next succeeding Business Day), in each such case specifying (i) the
amount of Revolving Loans to be borrowed, (ii) the requested Borrowing Date, and
(iii)) instructions for remittance of the proceeds of the applicable Loans to be
borrowed. Except as provided in Sections 3.5(b) and 2.7(b), each borrowing of
Revolving Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Upon receipt of any such Notice of Borrowing from
the Borrower, the Administrative Agent shall promptly notify each Revolving
Lender thereof. Each Revolving Lender will make the amount of its pro rata share
of each such borrowing available to the Administrative Agent for the account of
the Borrower at the Revolving Loan Funding Office prior to 11:00 A.M., Pacific
time, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Borrower by the Administrative Agent crediting such account as
is designated in writing to the Administrative Agent by the Borrower with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

2.6 Swingline Commitment. Subject to the terms and conditions hereof, the
Swingline Lender agrees to make available a portion of the credit accommodations
otherwise available to the Borrower under the Revolving Commitments from time to
time during the Revolving Commitment Period by making swing line loans (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) to the Borrower;
provided that (a) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect, (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero,
and (c) the Borrower shall not use the proceeds of any Swingline Loan to
refinance any then outstanding Swingline Loan. During the Revolving Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans only and shall be made only in Dollars. To the extent
not otherwise required by the terms hereof to be repaid prior thereto, the
Borrower shall repay to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the Revolving Termination Date.

 

25



--------------------------------------------------------------------------------

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
the Borrower shall give the Swingline Lender irrevocable telephonic notice
(which telephonic notice must be received by the Swingline Lender not later than
12:00 P.M., Pacific time, on the proposed Borrowing Date) confirmed promptly by
a Notice of Borrowing, specifying (i) the amount to be borrowed, (ii) the
requested Borrowing Date (which shall be a Business Day during the Revolving
Commitment Period), and (iii) instructions for the remittance of the proceeds of
such Loan. Each borrowing under the Swingline Commitment shall be in an amount
equal to $1,000,000 or a whole multiple of $100,000 in excess thereof. Promptly
thereafter, on the Borrowing Date specified in a notice in respect of Swingline
Loans, the Swingline Lender shall make available to the Borrower an amount in
immediately available funds equal to the amount of the Swingline Loan to be made
by depositing such amount in the account designated in writing to the
Administrative Agent by the Borrower. Unless a Swingline Loan is sooner
refinanced by the advance of a Revolving Loan pursuant to Section 2.7(b), such
Swingline Loan shall be repaid by the Borrower no later than ten (10) Business
Days after the advance of such Swingline Loan.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion, may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one (1) Business Day’s
telephonic notice given by the Swingline Lender no later than 12:00 P.M.,
Pacific time, and promptly confirmed in writing, request each Revolving Lender
to make, and each Revolving Lender hereby agrees to make, a Revolving Loan, in
an amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of such Swingline Loan (each a “Refunded Swingline Loan”) outstanding on
the date of such notice, to repay the Swingline Lender. Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Revolving Loan Funding Office in immediately available funds, not
later than 10:00 A.M., Pacific time, one (1) Business Day after the date of such
notice. The proceeds of such Revolving Loan shall immediately be made available
by the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loan. The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
immediately to pay the amount of any Refunded Swingline Loan to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loan.

(c) If prior to the time that the Borrower has repaid the Swingline Loans
pursuant to Section 2.7(a) or a Revolving Loan has been made pursuant to
Section 2.7(b), one of the events described in Section 8.1(f) shall have
occurred or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.7(b), each Revolving Lender shall, on the date such Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.7(b) or on the
date requested by the Swingline Lender (with at least one (1) Business Days’
notice to the Revolving Lenders), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Swingline
Lender an amount (the “Swingline Participation Amount”) equal to (i) such
Revolving Lender’s Revolving Percentage times (ii) the sum of the aggregate
principal amount of the outstanding Swingline Loans that were to have been
repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided

 

26



--------------------------------------------------------------------------------

that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Revolving Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(f) The Swingline Lender may resign at any time by giving 30 days’ prior notice
to the Administrative Agent, the Lenders and the Borrower. After the resignation
of the Swingline Lender hereunder, the retiring Swingline Lender shall remain a
party hereto and shall continue to have all the rights and obligations of the
Swingline Lender under this Agreement and the other Loan Documents with respect
to Swingline Loans made by it prior to such resignation, but shall not be
required to make any additional Swingline Loans.

2.8 Maximum Balance. Borrower shall reduce the outstanding principal balance of
the Revolving Loans to an amount equal to Zero Dollars ($0.00) at least once
every eight (8) Business Days.

2.9 Fees.

(a) The Borrower agrees to pay to the Administrative Agent (for its own account
and/or the account of the Lenders) the fees in the amounts and on the dates as
set forth in the Fee Letter and to perform any other obligations contained
therein. All fees payable shall be fully earned on the date paid and
nonrefundable.

(b) As additional compensation for the Total Revolving Commitments, the Borrower
shall pay to the Administrative Agent for the account of the Lenders, a fee for
the Borrower’s non-use of available funds under the Revolving Facility, payable
quarterly in arrears on the first day of each calendar quarter occurring after
the Closing Date and on the Revolving Termination Date, in an amount equal to
one-half percent (.50%) multiplied by the average unused portion of the Total
Revolving Commitments, as reasonably determined by the Administrative Agent. The
unused portion of the Total Revolving Commitments, for purposes of this
calculation, shall equal the difference between (i) the Total Revolving
Commitments (as reduced or increased from time to time), and (ii) the sum of
(A) the average for the period of the daily closing balance of the Revolving
Loans outstanding, (B) the aggregate undrawn amount of all Letters of Credit
outstanding at such time, and (C) the aggregate amount of all L/C Disbursements
that have not yet been reimbursed or converted into Revolving Loans at such
time.

2.10 Termination or Reduction of Revolving Commitments.

(a) Termination or Reduction. The Borrower shall have the right, upon not less
than three (3) Business Days’ notice to the Administrative Agent, to terminate
the Revolving Commitments or, from time to time, to reduce the amount of the
Revolving Commitments; provided that no such termination or reduction of the
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the
Available Revolving Commitments. Any

 

27



--------------------------------------------------------------------------------

such reduction shall be in an amount equal to $1,000,000 (or, if the then Total
Revolving Commitments are less than such amount, such lesser amount), or a whole
multiple thereof, and shall reduce permanently the Revolving Commitments then in
effect. The Borrower shall have the right, upon not less than three (3) Business
Days’ notice to the Administrative Agent, to terminate the L/C Commitments or,
from time to time, to reduce the amount of the L/C Commitments; provided that no
such termination or reduction of L/C Commitments shall be permitted if, after
giving effect thereto, the Total L/C Commitments shall be reduced to an amount
that would result in the aggregate L/C Exposure exceeding the Total L/C
Commitments (as so reduced). Any such reduction shall be in an amount equal to
$1,000,000 (or, if the then Total L/C Commitments are less than such amount,
such lesser amount), or a whole multiple thereof, and shall reduce permanently
the L/C Commitments then in effect.

(b) Reserved.

2.11 Overadvances. If at any time or for any reason the aggregate amount of all
Revolving Extensions of Credit of all of the Lenders exceeds the amount of the
Total Revolving Commitments then in effect (any such excess, an “Overadvance”),
the Borrower shall immediately pay the full amount of such Overadvance to the
Administrative Agent, without notice or demand, for application against the
Revolving Extensions of Credit in accordance with the terms hereof.

2.12 [Reserved]

2.13 [Reserved]

2.14 [Reserved]

2.15 Interest Rates and Payment Dates.

(a) Each Revolving Loan (including any Swingline Loan) shall bear interest at a
rate per annum equal to (i) the ABR plus (ii) the Applicable Margin.

(b) During the continuance of an Event of Default, all outstanding Loans shall
bear interest at a rate per annum equal to the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus
5.00% (the “Default Rate”).

(c) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to Section 2.15(b) shall be payable from time to
time on demand.

2.16 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. Any change in the
interest rate on a Loan resulting from a change in the ABR shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of demonstrable error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.16(a).

 

28



--------------------------------------------------------------------------------

2.17 [Reserved]

2.18 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the
Commitments shall be made pro rata according to the respective L/C Percentages
or Revolving Percentages, as the case may be, of the relevant Lenders.

(b) [Reserved].

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff and shall be made prior to 10:00 A.M., Pacific time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
applicable Funding Office, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. Any payment received by the Administrative
Agent after 10:00 A.M. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
hereunder becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding sentence,
interest thereon shall be payable at the then applicable rate during such
extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the date of any borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. If such
amount is not in fact made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender and the Borrower severally
agree to pay to the Administrative Agent, on demand, such corresponding amount
with interest thereon, for each day from and including the date on which such
amount is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, a rate equal to the greater of (A) the Federal Funds Effective Rate and
(B) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, and (ii) in the case of a payment to
be made by the Borrower, the rate per annum applicable to ABR Loans under the
relevant Facility. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

29



--------------------------------------------------------------------------------

(f) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower is making such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. Nothing herein shall be deemed to limit the rights of
Administrative Agent or any Lender against the Borrower.

(g) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest, within five (5) Business Days.

(h) The obligations of the Lenders hereunder to (i) make Revolving Loans,
(ii) to fund its participations in L/C Disbursements in accordance with its
respective L/C Percentage, (iii) to fund its respective Swingline Participation
Amount of any Swingline Loan, and (iv) to make payments pursuant to Section 9.7,
as applicable, are several and not joint. The failure of any Lender to make any
such Loan, to fund any such participation or to make any such payment under
Section 9.7 on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.7.

(i) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(j) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, toward payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, toward payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(k) If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it, its participation in the L/C
Exposure or other obligations hereunder, as applicable (other than pursuant to a
provision hereof providing for non-pro rata treatment), in excess of its
Revolving Percentage or L/C Percentage, as applicable, of such payment on
account of the Loans or participations obtained by all of the Lenders, such
Lender shall forthwith advise the Administrative Agent of the receipt of such
payment, and within five (5) Business Days of such receipt purchase (for cash at
face value) from the other Revolving Lenders or L/C Lenders, as applicable
(through the Administrative Agent), without recourse, such participations in the
Revolving Loans made by them and/or participations in the L/C Exposure held by
them, as applicable, or make such other adjustments as shall be equitable, as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of the other Lenders in accordance with their respective
Revolving Percentages or L/C Percentages, as applicable;

 

30



--------------------------------------------------------------------------------

provided, however, that if all or any portion of such excess payment is
thereafter recovered by or on behalf of the Borrower from such purchasing
Lender, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest. The Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 2.18(k) may exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation. No
documentation other than notices and the like referred to in this
Section 2.18(k) shall be required to implement the terms of this
Section 2.18(k). The Administrative Agent shall keep records (which shall be
conclusive and binding in the absence of demonstrable error) of participations
purchased pursuant to this Section 2.18(k) and shall in each case notify the
Revolving Lenders or the L/C Lenders, as applicable, following any such
purchase. The provisions of this Section 2.18(k) shall not be construed to apply
to (i) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (ii) the
application of Cash Collateral provided for in Section 3.10, or (iii) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or sub-participations in any L/C Exposure to
any assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

(l) Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting overdue interest and fees and
Swingline Loans from time to time due and payable to itself, any Revolving
Lender, the Swingline Lender or the Issuing Lender, and apply the proceeds of
any such Revolving Loan to those Obligations; provided that after giving effect
to any such Revolving Loan, the aggregate outstanding Revolving Loans will not
exceed the Total Revolving Commitments then in effect.

2.19 Requirements of Law.

(a) [Reserved]

(b) Requirements of Law. If the adoption of or any change in any Requirement of
Law or in the interpretation or application thereof or compliance by any Lender
with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d)of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii) shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender; or

(iii) impose on any Lender any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein;

and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient, by an amount that such Lender or such other Recipient
deems to be material, of making, converting to, continuing or maintaining Loans
or of maintaining its obligation to make such Loans, or to increase the

 

31



--------------------------------------------------------------------------------

cost to such Lender or such other Recipient of issuing or participating in
Letters of Credit, or to reduce any amount receivable or received by such Lender
or other Recipient hereunder in respect thereof (whether in respect of
principal, interest or any other amount), then, in any such case, upon the
request of such Lender or other Recipient, the Borrower shall promptly pay such
Lender or other Recipient, as the case may be, any additional amounts necessary
to compensate such Lender or other Recipient, as the case may be, for such
increased cost or reduced amount receivable. If any Lender becomes entitled to
claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(c) If any Lender determines that any change in any Requirement of Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
change in such Requirement of Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Lender or such Lender’s or Issuing
Lender’s holding company for any such reduction suffered.

(d) For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives in
connection therewith are deemed to have gone into effect and been adopted after
the date of this Agreement, and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a change in any Requirement of Law, regardless of
the date enacted, adopted or issued.

(e) A certificate as to any additional amounts payable pursuant to paragraphs
(b), (c), or (d) of this Section 2.19 submitted by any Lender to the Borrower
(with a copy to the Administrative Agent) shall be conclusive in the absence of
demonstrable error. The Borrower shall pay such Lender the amount shown as due
on any such certificate within 10 days after receipt thereof. Failure or delay
on the part of any Lender to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s right to demand such compensation.
Notwithstanding anything to the contrary in this Section 2.19, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.19 for
any amounts incurred more than nine months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower arising pursuant to
this Section 2.19 shall survive the termination of the Commitments, the
termination of this Agreement, the repayment of all Obligations and the
resignation of the Administrative Agent.

2.20 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law and
the Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section 2.20. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding

 

32



--------------------------------------------------------------------------------

Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.20) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes. The Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.20, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.20) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto (including any recording and filing fees with respect thereto or
resulting therefrom and any liabilities with respect to, or resulting from, any
delay in paying such Indemnified Taxes), whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. If any Loan Party fails to pay any Taxes when
due to the appropriate taxing authority or fails to remit to the Administrative
Agent the required receipts or other required documentary evidence, such Loan
Party shall indemnify the Administrative Agent and the Lenders for any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.

(e) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

33



--------------------------------------------------------------------------------

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if the Lender is not legally entitled to complete, execute or deliver
such documentation or such completion, execution or submission would reasonably
be expected to materially prejudice the legal position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that

 

34



--------------------------------------------------------------------------------

if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. Each Foreign
Lender shall promptly notify the Borrower at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.

(iv) Each Lender acknowledges and agrees that certain payments made under this
Agreement after December 31, 2013, as to extensions of credit made after
December 31, 2012, to any Lender that does not comply with the information
collection and reporting obligations imposed by the United States with respect
to foreign accounts, or that fails to provide adequate certification regarding
such compliance, may become subject to withholding taxes imposed under FATCA.
Each Lender agrees to undertake commercially reasonable actions to cooperate
with the Administrative Agent and the Borrower in establishing that it is in
compliance with such requirements and agrees to provide all certifications
required by the IRS or determined by the Administrative Agent, in its reasonable
discretion, to be necessary for the Administrative Agent to establish its
compliance under such provisions on or before June 30, 2013. Nothing in this
Agreement shall be interpreted to require any Lender to violate any law or
regulation applicable to such Lender in any jurisdiction in which such Lender is
formed, managed and controlled or doing business.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the

 

35



--------------------------------------------------------------------------------

extent of indemnity payments made under this Section 2.20 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments,
the termination of this Agreement and the repayment, satisfaction or discharge
of all obligations under any Loan Document.

2.21 [Reserved]

2.22 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.19(c), Section 2.19(d) or
Section 2.20(a) with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate a different lending office for funding or booking its
Loans affected by such event or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, in each case, with the object
of avoiding the consequences of such event; provided that such designation is
made on terms that, in the sole judgment of such Lender, cause such Lender and
its lending office(s) to suffer no economic, legal or regulatory disadvantage;
provided, further that nothing in this Section 2.22 shall affect or postpone any
of the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.19(c), Section 2.19(d) or Section 2.20(a).

2.23 Substitution of Lenders. Upon the receipt by the Borrower of any of the
following (or in the case of clause (a) below, if the Borrower is required to
pay any such amount), with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):

(a) a request from a Lender for payment of Indemnified Taxes or additional
amounts under Section 2.20 or of increased costs pursuant to Section 2.19 (and,
in any such case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 2.22 or is a Non-Consenting Lender);

(b) a notice from the Administrative Agent under Section 10.1(b) that one or
more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or

(c) notice from the Administrative Agent that a Lender is a Defaulting Lender;

then the Borrower may, at its sole expense and effort, within thirty (30) days
after the occurrence of such event or receipt by the Borrower of such notice and
demand, upon notice to the Administrative Agent and such Affected Lender:
(i) request that one or more of the other Lenders acquire and assume all or part
of such Affected Lender’s Loans and Commitment; or (ii) designate a replacement
lending institution

 

36



--------------------------------------------------------------------------------

(which shall be an Eligible Assignee) to acquire and assume all or a ratable
part of such Affected Lender’s Loans and Commitment (the replacing Lender or
lender in (i) or (ii) being a “Replacement Lender”); provided, however, that if
the Borrower elects to exercise such right with respect to any Affected Lender
under clause (a) or (b) of this Section 2.23, then the Borrower shall be
obligated to replace all Affected Lenders under such clauses. The Affected
Lender replaced pursuant to this Section 2.23 shall be required to assign and
delegate, without recourse, all of its interests, rights and obligations under
this Agreement and the related Loan Documents to one or more Replacement Lenders
that so agree to acquire and assume all or a ratable part of such Affected
Lender’s Loans and Commitment upon payment to such Affected Lender of an amount
(in the aggregate for all Replacement Lenders) equal to 100% of the outstanding
principal of the Affected Lender’s Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
from such Replacement Lenders (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts).
Any such designation of a Replacement Lender shall be effected in accordance
with, and subject to the terms and conditions of, the assignment provisions
contained in Section 10.6 (with the assignment fee to be paid by the Borrower in
such instance), and, if such Replacement Lender is not already a Lender
hereunder or an Affiliate of a Lender or an Approved Fund, shall be subject to
the prior written consent of the Administrative Agent (which consent shall not
be unreasonably withheld, conditioned or delayed). Notwithstanding the
foregoing, with respect to any assignment pursuant to this Section 2.23, (a) in
the case of any such assignment resulting from a claim for compensation under
Section 2.19 or payments required to be made pursuant to Section 2.20, such
assignment shall result in a reduction in such compensation or payments
thereafter; (b) such assignment shall not conflict with applicable law and
(c) in the case of any assignment resulting from a Lender being a Minority
Lender referred to in clause (b) of this Section 2.23, the applicable assignee
shall have consented to the applicable amendment, waiver or consent.
Notwithstanding the foregoing, an Affected Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Affected Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

2.24 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1 and in the definition of Required
Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation in any
Letter of Credit; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement, and
(y) be held

 

37



--------------------------------------------------------------------------------

as Cash Collateral for the future funding obligations of such Defaulting Lender
of any participation in any future Letter of Credit; sixth, to the payment of
any amounts owing to any L/C Lender, Issuing Lender or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any L/C
Lender, Issuing Lender or Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Event of Default has occurred and is
continuing, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Loans or L/C
Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans or L/C Advances were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Advances owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Advances owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in L/C Advances and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to
Section 2.24(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.9 for any period during which such Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to such Defaulting Lender).

(B) Each Defaulting Lender shall be limited in its right to receive letter of
credit fees as provided in Section 3.3(d).

(C) With respect to any letter of credit fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letters of Credit or Swingline Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the
Issuing Lender and the Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s or the Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 3.4 or in Swingline
Loans pursuant to Section 2.7(c), the L/C Percentage of each non-Defaulting
Lender of any such Letter of Credit and the Revolving Percentage of each
non-Defaulting Lender of any such Swingline Loan, as the case may be, shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that, (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default has occurred and is continuing; (B) the aggregate obligations of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Revolving Loans of that Lender plus the
aggregate amount of that Lender’s L/C Percentage

 

38



--------------------------------------------------------------------------------

of then outstanding Letters of Credit and (C) the conditions set forth in
Section 5.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time).No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 3.10.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Revolving Percentages and L/C Percentages, as applicable (without
giving effect to Section 2.24(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender having been a Defaulting
Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

(d) Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Commitment of any Revolving Lender that is a Defaulting Lender
upon not less than ten (10) Business Days’ prior notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.24(a)(ii) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, the Issuing Lender, the Swingline Bank
or any other Lender may have against such Defaulting Lender.

2.25 Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.

 

39



--------------------------------------------------------------------------------

SECTION 3

LETTERS OF CREDIT

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, the Issuing Lender agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower on
any Business Day during the Letter of Credit Availability Period in such form as
may reasonably be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, the L/C Exposure would exceed either
the Total L/C Commitments or the Available Revolving Commitment at such time.
Each Letter of Credit shall (i) be denominated in Dollars and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the Letter of Credit Maturity Date, provided that any Letter of Credit with
a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if:

(i) such issuance would conflict with, or cause the Issuing Lender or any L/C
Lender to exceed any limits imposed by, any applicable Requirement of Law;

(ii) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from
issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;

(iii) the Issuing Lender has received written notice from any Lender, the
Administrative Agent or the Borrower, at least one (1) Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the applicable conditions contained in
Section 5.2 shall not then be satisfied;

(iv) any requested Letter of Credit is not in form and substance acceptable to
the Issuing Lender, or the issuance, amendment or renewal of a Letter of Credit
shall violate any applicable laws or regulations or any applicable policies of
the Issuing Lender;

(v) such Letter of Credit contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder;

(vi) except as otherwise agreed by the Administrative Agent and the Issuing
Lender, such Letter of Credit is in an initial face amount less than $250,000
(or such lesser amount as to which the Administrative Agent and the Issuing
Lender may agree); or

(vii) any Lender is at that time a Defaulting Lender, unless the Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10,

 

40



--------------------------------------------------------------------------------

satisfactory to the Issuing Lender (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate the Issuing Lender’s actual or potential
Fronting Exposure (after giving effect to Section 2.24(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or such Letter of Credit and all other L/C Exposure as to which the
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

3.2 Procedure for Issuance of Letters of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit for the account of
the Borrower by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request. Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three (3) Business Days after its
receipt of the Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by the Issuing Lender and the Borrower. The Issuing Lender shall furnish a
copy of such Letter of Credit to the Borrower promptly following the issuance
thereof. The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).

3.3 Fees and Other Charges.

(a) The Borrower agrees to pay, with respect to each Existing Letter of Credit
and each outstanding Letter of Credit issued for the account of (or at the
request of) the Borrower, (i) an issuance fee of Two Hundred Fifty Dollars
($250), (ii) a SWIFT fee of Seventy Five Dollars ($75), (iii) a letter of credit
fee equal to one percent (1.00%) multiplied by the daily amount available to be
drawn under each such Letter of Credit on the drawable amount of such Letter of
Credit to the Administrative Agent for the ratable account of the L/C Lenders
(determined in accordance with their respective L/C Percentages) (a “Letter of
Credit Fee”), and (iv) the Issuing Lender’s standard and reasonable fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
issued for the account of (or at the request of) the Borrower or processing of
drawings thereunder (the “Issuing Lender Fees”). The Issuing Lender Fees shall
be paid when required by the Issuing Lender, and the Letter of Credit Fee shall
be payable quarterly in arrears on the first day of each calendar quarter
occurring after the Closing Date and on the Letter of Credit Maturity Date
(each, an “L/C Fee Payment Date”). All Letter of Credit Fees shall be computed
on the basis of the actual number of days elapsed in a year of 360 days.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

(c) The Borrower shall furnish to the Issuing Lender and the Administrative
Agent such other documents and information pertaining to any requested Letter of
Credit issuance, amendment or renewal, including any L/C-Related Documents, as
the Issuing Lender or the Administrative Agent may require. This Agreement shall
control in the event of any conflict with any L/C-Related Document (other than
any Letter of Credit).

(d) Any letter of credit fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the Issuing Lender pursuant to
Section 3.10 shall be payable, to the maximum extent

 

41



--------------------------------------------------------------------------------

permitted by applicable law, to the other L/C Lenders in accordance with the
upward adjustments in their respective L/C Percentages allocable to such Letter
of Credit pursuant to Section 2.24(a)(iv), with the balance of such fee, if any,
payable to the Issuing Lender for its own account.

3.4 L/C Participations; Existing Letters of Credit.

(a) L/C Participations. The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Lender, and, to induce the Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the Borrower
pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Lender’s L/C Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed. Each L/C Lender’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.2, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Lender, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

(b) Existing Letters of Credit. On and after the Closing Date, the Existing
Letters of Credit shall be deemed for all purposes, including for purposes of
the fees to be collected pursuant to Sections 3.3(a) and (b), reimbursement of
costs and expenses to the extent provided herein and for purposes of being
secured by the Collateral, a Letter of Credit outstanding under this Agreement
and entitled to the benefits of this Agreement and the other Loan Documents, and
shall be governed by the applications and agreements pertaining thereto and by
this Agreement (which shall control in the event of a conflict).

3.5 Reimbursement.

(a) If the Issuing Lender shall make any L/C Disbursement in respect of a Letter
of Credit, the Issuing Lender shall notify the Borrower and the Administrative
Agent thereof and the Borrower shall pay or cause to be paid to the Issuing
Lender an amount equal to the entire amount of such L/C Disbursement not later
than the immediately following Business Day. Each such payment shall be made to
the Issuing Lender at its address for notices referred to herein in Dollars and
in immediately available funds.

(b) If the Issuing Lender shall not have received from the Borrower the payment
that it is required to make pursuant to Section 3.5(a) with respect to a Letter
of Credit within the time specified in such Section, the Issuing Lender will
promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (and the Administrative Agent may apply Cash Collateral provided
for this purpose); upon such payment pursuant to this paragraph to reimburse the
Issuing Lender for any L/C Disbursement, the Borrower shall be required to
reimburse the L/C Lenders for such

 

42



--------------------------------------------------------------------------------

payments (including interest accrued thereon from the date of such payment until
the date of such reimbursement at the rate applicable to Revolving Loans that
are ABR Loans plus 2% per annum) on demand; provided that if at the time of and
after giving effect to such payment by the L/C Lenders, the conditions to
borrowings and Revolving Loan Conversions set forth in Section 5.2 are
satisfied, the Borrower may, by written notice to the Administrative Agent
certifying that such conditions are satisfied and that all interest owing under
this paragraph has been paid, request that such payments by the L/C Lenders be
converted into Revolving Loans (a “Revolving Loan Conversion”), in which case,
if such conditions are in fact satisfied, the L/C Lenders shall be deemed to
have extended, and the Borrower shall be deemed to have accepted, a Revolving
Loan in the aggregate principal amount of such payment without further action on
the part of any party, and the Total L/C Commitments shall be permanently
reduced by such amount; any amount so paid pursuant to this paragraph shall, on
and after the payment date thereof, be deemed to be Revolving Loans for all
purposes hereunder; provided that the Issuing Lender, at its option, may
effectuate a Revolving Loan Conversion regardless of whether the conditions to
borrowings and Revolving Loan Conversions set forth in Section 5.2 are
satisfied.

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s obligations
hereunder shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender or breach in bad faith of
the obligations of the Issuing Lender hereunder. The Borrower agrees that any
action taken or omitted by the Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct or breach in bad faith of its obligations
hereunder, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.

In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees and
allocated costs of internal counsel) that the Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (A) the issuance of any
Letter of Credit, or (B) the failure of Issuing Lender or of any L/C Lender to
honor a demand for payment under any Letter of Credit thereof as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of
Issuing Lender or such L/C Lender or the breach in bad faith of the obligations
of the Issuing Lender or such L/C Lender hereunder (as finally determined by a
court of competent jurisdiction).

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower and
the Administrative Agent of the date and amount thereof. The responsibility of
the Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

 

43



--------------------------------------------------------------------------------

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9 Interim Interest. If the Issuing Lender shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless either the Borrower shall have
reimbursed such L/C Disbursement in full within the time period specified in
Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C Disbursement in
full on such date as provided in Section 3.5(b), in each case the unpaid amount
thereof shall bear interest for the account of the Issuing Lender, for each day
from and including the date of such L/C Disbursement to but excluding the date
of payment by the Borrower, at the rate per annum that would apply to such
amount if such amount were a Revolving Loan that is an ABR Loan; provided that
the provisions of Section 2.15(b) shall be applicable to any such amounts not
paid when due.

3.10 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the Issuing Lender (i) if the Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Advance by all the L/C Lenders that is not reimbursed by the Borrower or
converted into a Revolving Loan pursuant to Section 3.5(b), or (ii) if, as of
the Letter of Credit Maturity Date, any L/C Exposure for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then effective L/C Exposure in an amount equal to 105% (110% if any such L/C
Exposure is denominated in a currency other than Dollars) of such L/C Exposure.

At any time that there shall exist a Defaulting Lender, within three
(3) Business Days following the request of the Administrative Agent or the
Issuing Lender (with a copy to the Administrative Agent), the Borrower shall
deliver to the Administrative Agent Cash Collateral in an amount sufficient to
cover 105% (110% if any such L/C Exposure is denominated in a currency other
than Dollars) of the Fronting Exposure (after giving effect to
Section 2.24(a)(iv) and any Cash Collateral provided by such Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts with the Administrative Agent. The
Borrower, and to the extent provided by any Lender or Defaulting Lender, such
Lender or Defaulting Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender and the L/C Lenders, and agrees to maintain, a first priority
security interest in all such Cash Collateral and in all proceeds thereof, as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 3.10(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or any Issuing Lender as herein provided, or that the
total amount of such Cash Collateral is less than 105% (110% if any such L/C
Exposure is denominated in a currency other than Dollars) of the applicable L/C
Exposure, Fronting Exposure and other obligations secured thereby, the Borrower
or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by such Defaulting Lender).

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.10, Section 2.24
or otherwise in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Exposure, obligations

 

44



--------------------------------------------------------------------------------

to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations shall no
longer be required to be held as Cash Collateral pursuant to this Section 3.10
following (i) the elimination of the applicable Fronting Exposure and other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) a good faith determination by
the Administrative Agent and the Issuing Lender that there exists excess Cash
Collateral; provided, however, (A) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of an Event
of Default, and (B) that, subject to Section 2.24, the Person providing Cash
Collateral and the Issuing Lender may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations, and provided further, that to the extent that such Cash
Collateral was provided by the Borrower or any other Loan Party, such Cash
Collateral shall remain subject to any security interest granted pursuant to the
Loan Documents.

3.11 [Reserved].

3.12 Resignation of the Issuing Lender. The Issuing Lender may resign at any
time by giving at least 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower. Subject to the next succeeding paragraph,
upon the acceptance of any appointment as the Issuing Lender hereunder by a
Lender that shall agree to serve as successor Issuing Lender, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Lender and the retiring Issuing Lender shall
be discharged from its obligations to issue additional Letters of Credit
hereunder without affecting its rights and obligations with respect to Letters
of Credit previously issued by it. At the time such resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 3.3. The acceptance of any appointment as the Issuing Lender hereunder
by a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrower and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor
Lender shall have all the rights and obligations of the previous Issuing Lender
under this Agreement and the other Loan Documents and (ii) references herein and
in the other Loan Documents to the term “Issuing Lender” shall be deemed to
refer to such successor or to any previous Issuing Lender, or to such successor
and all previous Issuing Lenders, as the context shall require. After the
resignation of the Issuing Lender hereunder, the retiring Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit or to extend, renew or
increase any existing Letter of Credit.

3.13 Applicability of ISP. Unless otherwise expressly agreed by the Issuing
Lender and the Borrower when a Letter of Credit is issued and subject to
applicable laws, the Letters of Credit shall be governed by and subject to the
rules of the ISP.

 

45



--------------------------------------------------------------------------------

SECTION 4

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue the Letters of Credit, the Borrower hereby
represents and warrants to the Administrative Agent and each Lender, as to
itself and each of its Subsidiaries, that:

4.1 Financial Condition.

(a) The audited consolidated balance sheets of the Borrower and its Subsidiaries
as of December 31, 2012, and the related consolidated statements of income and
of cash flows for the fiscal years ended on such dates, reported on by and
accompanied by an unqualified report from KPMG LLP, present fairly in all
material respects the consolidated financial condition of the Borrower and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as at
June 30, 2013, and the related unaudited consolidated statements of income and
cash flows for the three-month period ended on such date, present fairly in all
material respects the consolidated financial condition of the Borrower and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the three-month period then ended (subject to
normal year-end audit adjustments and the absence of footnotes). All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). No Group Member has, as of the Closing Date, any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements referred to in this paragraph.

4.2 No Change. Since December 31, 2012, there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect and (d) is in material compliance
with all Requirements of Law except in such instances in which (i) such
Requirement of Law is being contested in good faith by appropriate proceedings
diligently conducted and the prosecution of such contest would not reasonably be
expected to result in a Material Adverse Effect, or (ii) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

4.4 Power, Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No material Governmental Approval or consent or authorization of,
filing with, notice to or other act by or in respect of, any other Person is
required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (i) Governmental Approvals, consents,
authorizations, filings and notices described in Schedule 4.4, which
Governmental Approvals, consents, authorizations, filings and notices have been
obtained or made and are in full force and effect, (ii) the filings referred to
in Section 4.19 and (iii) Governmental Approvals described in Schedule 4.4. Each
Loan Document has been duly executed and delivered on behalf of each Loan Party
that is a party thereto. This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party that is a party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable

 

46



--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any material
Requirement of Law (except as set forth in Schedule 4.5) or any material
Contractual Obligation of any Group Member and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any material Requirement of Law or any such material
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to the Borrower, or
any of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect. The absence of obtaining the Governmental Approvals described in
Schedule 4.5 and the violations of Requirements of Law referenced in Schedule
4.5 shall not have a Material Adverse Effect on any rights of the Lenders or the
Administrative Agent pursuant to the Loan Documents or a Material Adverse Effect
on the Group Members with regard to their continuing operations.

4.6 Litigation. No litigation, arbitration or similar proceeding or, to the
knowledge of Borrower, investigation, of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened in writing by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing, nor shall either immediately result from the making of a
requested credit extension.

4.8 Ownership of Property; Liens; Investments. Each Group Member has title in
fee simple to, or a valid leasehold interest in or a valid right to use, all of
its real property, and good title to, or a valid leasehold interest in, all of
its other property, and none of such property is subject to any Lien except as
permitted by Section 7.3. No Loan Party owns any Investment except as permitted
by Section 7.7. Section 10 of the Perfection Certificate sets forth a complete
and accurate list of all real property owned by each Loan Party as of the
Closing Date, if any. Section 11 of the Perfection Certificate sets forth a
complete and accurate list of all leases of real property under which any Loan
Party is the lessee as of the Closing Date.

4.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted. No claim has been asserted in writing and is pending by any Person
challenging or questioning any Group Member’s use of any Intellectual Property
or the validity or effectiveness of any Group Member’s Intellectual Property,
nor does the Borrower know of any valid basis for any such claim, unless such
claim could not reasonably be expected to have a Material Adverse Effect. The
use of Intellectual Property by each Group Member, and the conduct of such Group
Member’s business, as currently conducted, does not infringe on or otherwise
violate the rights of any Person, unless such infringement could not reasonably
be expected to have a Material Adverse Effect, and there are no claims pending
or, to the knowledge of the Borrower, threatened to such effect.

4.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other

 

47



--------------------------------------------------------------------------------

charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member); no tax Lien has been filed, and, to the knowledge of the Borrower, no
claim is being asserted, with respect to any such tax, fee or other charge.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened in writing; (b) hours worked by and payment made to
employees of each Group Member have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.

4.13 ERISA.

(a) Schedule 4.13 is a complete and accurate list of all Plans maintained or
sponsored by the Borrower or any ERISA Affiliate or to which the Borrower or any
ERISA Affiliate contributes as of the Closing Date;

(b) the Borrower and its ERISA Affiliates are in compliance in all material
respects with all applicable provisions and requirements of ERISA with respect
to each Plan, and have performed all their material obligations under each Plan;

(c) no ERISA Event has occurred or is reasonably expected to occur;

(d) the Borrower and each of its ERISA Affiliates have met all applicable
requirements under the ERISA Funding Rules with respect to each Pension Plan,
and no waiver of the minimum funding standards under the ERISA Funding Rules has
been applied for or obtained;

(e) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is at
least 60%, and neither the Borrower nor any of its ERISA Affiliates knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage to fall below 60% as of the most recent valuation
date;

(f) except to the extent required under Section 4980B of the Code or similar
state law, or as described on Schedule 4.13, no Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of the Borrower or any of its ERISA Affiliates;

(g) as of the most recent valuation date for any Pension Plan, the amount of
outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $100,000;

 

48



--------------------------------------------------------------------------------

(h) the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code;

(i) all liabilities under each Plan are (i) funded to at least the minimum level
required by law or, if higher, to the level required by the terms governing the
Plans, (ii) insured with a reputable insurance company, (iii) provided for or
recognized in the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto or (iv) estimated in the
formal notes to the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto;

(j) there are no circumstances which may give rise to a liability in relation to
any Plan which is not funded, insured, provided for, recognized or estimated in
the manner described in clause (g); and

(k)(i) the Borrower is not and will not be a “plan” within the meaning of
Section 4975(e) of the Code; (ii) the assets of the Borrower do not and will not
constitute “plan assets” within the meaning of the United States Department of
Labor Regulations set forth in 29 C.F.R. §2510.3-101; (iii) the Borrower is not
and will not be a “governmental plan” within the meaning of Section 3(32) of
ERISA; and (iv) transactions by or with the Borrower are not and will not be
subject to state statutes applicable to the Borrower regulating investments of
fiduciaries with respect to governmental plans.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended. Except as set forth
in Schedule 4.5, no Loan Party is subject to regulation under any Requirement of
Law (other than Regulation X of the Board) that limits its ability to incur
Indebtedness. No Loan Party is subject to regulation under the Public Utility
Holding Company Act of 2005 or the Federal Power Act or under any other federal
or state statute or regulation which may limit its ability to incur Indebtedness
or which may otherwise render all or any portion of the Obligations
unenforceable.

4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of organization of each Subsidiary of the
Borrower and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party, and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary, except as may be created by the Loan Documents.

4.16 Use of Proceeds. The proceeds of the Revolving Loans shall be used to
refinance the obligations of the Borrower outstanding under the Existing Credit
Facility, to pay related fees and expenses and for ongoing working capital and
for other general corporate purposes of Borrower and its Subsidiaries. All or a
portion of the proceeds of the Revolving Loans, Swingline Loans and the Letters
of Credit, shall be used for working capital and general corporate purposes.

 

49



--------------------------------------------------------------------------------

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) Except as disclosed on Schedule 4.17, the facilities and properties owned,
leased or operated by any Group Member (the “Properties”) do not contain, and
have not previously contained, any Materials of Environmental Concern in amounts
or concentrations or under circumstances that constitute or have constituted a
violation of, or could give rise to liability under, any Environmental Law;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened in writing;

(c) no Group Member has transported or disposed of Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor has any
Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened in writing, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties arising from or related to the operations of
any Group Member or otherwise in connection with the Business, in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws;

(f) the Properties and all operations of the Group Members at the Properties are
in compliance, and have in the last five years been in compliance in all
material respects with all applicable Environmental Laws, and except as set
forth on Schedule 4.17, to the knowledge of the Borrower, there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, when
taken together with all other such statements and information, contained as of
the date such statement, information, document or certificate was so furnished,
any untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein, in light of the
circumstances in which they were made, not materially misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been

 

50



--------------------------------------------------------------------------------

expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

4.19 Security Documents.

(a) The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the Pledged Stock described in the Guarantee
and Collateral Agreement that are securities represented by stock certificates
or otherwise constituting certificated securities within the meaning of
Section 8-102(a)(15) of the California UCC or the corresponding code or statute
of any other applicable jurisdiction (“Certificated Securities”), when
certificates representing such Pledged Stock are delivered to the Administrative
Agent, and in the case of the other Collateral constituting personal property
described in the Guarantee and Collateral Agreement, when financing statements
and other filings specified on Schedule 4.19(a) in appropriate form are filed in
the offices specified on Schedule 4.19(a), the Administrative Agent, for the
benefit of the Secured Parties, shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3), to the
extent that such Lien and security interest may be perfected by the taking of
possession of such Collateral or the filing of such financing statements and
other filings.

(b) Each of the Mortgages delivered after the Closing Date will be, upon
execution, effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices for the applicable jurisdictions in which the
Mortgaged Properties are located, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person.

4.20 Solvency. The Loan Parties, taken as a whole, are, and after giving effect
to the incurrence of all Indebtedness and obligations being incurred in
connection herewith, will be and will continue to be, Solvent.

4.21 Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has not been made available under the National Flood Insurance Act of 1968.

4.22 Designated Senior Indebtedness. The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.

4.23 Insurance. All insurance maintained by the Loan Parties is in full force
and effect, all premiums (other than premiums financed in compliance with
Section 7.2) have been duly paid, no Loan Party has received notice of violation
or cancellation thereof, and there exists no default under any requirement of
such insurance. Each Loan Party maintains insurance with financially sound and
reputable insurance companies insurance on its property in at least such amounts
and against at least such risks (but including in any event public liability and
product liability) as are usually insured against in the same general area by
companies engaged in the same or a similar business.

 

51



--------------------------------------------------------------------------------

4.24 No Casualty. No Loan Party has received any notice of, nor does any Loan
Party have any knowledge of, the occurrence or pendency or contemplation of any
Casualty Event affecting all or any material portion of its property.

4.25 Capitalization. Schedule 4.25 sets forth the beneficial owners of all
Capital Stock of the Borrower’s Subsidiaries, and the amount of Capital Stock
held by each such owner, as of the Closing Date.

4.26 Patriot Act. Each Loan Party is in compliance, in all material respects,
with the (a) Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) the Patriot Act or the Bribery Act
2012. No part of the proceeds of the loans made hereunder will be used by any
Loan Party or any of their Affiliates, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

4.27 OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any Loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

SECTION 5

CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The effectiveness of this
Agreement and the obligation of each Lender to make its initial extension of
credit hereunder shall be subject to the satisfaction, prior to or concurrently
with the making of such extension of credit on the Closing Date, of the
following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received each of the
following, each of which shall be in form and substance satisfactory to the
Administrative Agent:

(i) this Agreement, executed and delivered by the Administrative Agent, the
Borrower and each Lender listed on Schedule 1.1A;

(ii) the Perfection Certificate, executed by a Responsible Officer;

(iii) if required by any Revolving Lender, a Revolving Loan Note executed by the
Borrower in favor of such Revolving Lender;

(iv) if required by the Swingline Lender, the Swingline Loan Note executed by
the Borrower in favor of such Swingline Lender;

(v) the Guarantee and Collateral Agreement, executed and delivered by each
“Grantor” named therein;

 

52



--------------------------------------------------------------------------------

(vi) each other Security Document, executed and delivered by the applicable Loan
Party that is a party thereto.

(b) Financial Statements; Projections. The Lenders shall have received
(i) audited consolidated financial statements of the Borrower as of December 31,
2010, December 31, 2011, December 31, 2012, (ii) unaudited interim consolidated
financial statements of the Borrower for each fiscal quarter ended after the
date of the latest applicable financial statements delivered pursuant to clause
(i) of this paragraph (or, in the event the Lenders’ due diligence review
reveals material changes since such financial statements, as of a later date
within 45 days of the Closing Date) and (iii) the Pro Forma Financial
Statements,

(c) Approvals. Except for the Governmental Approvals described in Schedule 4.4,
all Governmental Approvals and consents and approvals of, or notices to, any
other Person (including the holders of any Capital Stock issued by any Loan
Party) required in connection with the execution and performance of the Loan
Documents, the continuing operations of the Group Members and consummation of
the transactions contemplated hereby, shall have been obtained and be in full
force and effect. The absence of obtaining the Governmental Approvals described
in Schedule 4.5 shall not have a Material Adverse Effect on any rights of the
Lenders, the Administrative Agent pursuant to the Loan Documents or a Material
Adverse Effect on the Group Members with regard to their continuing operations.

(d) Secretary’s or Managing Member’s Certificates; Certified Operating
Documents; Good Standing Certificates. The Administrative Agent shall have
received (i) a certificate of each Loan Party, dated the Closing Date and
executed by the Secretary, Managing Member or equivalent officer of such Loan
Party, substantially in the form of Exhibit C, with appropriate insertions and
attachments, including (A) the Operating Documents of such Loan Party, (B) the
relevant board resolutions or written consents of such Loan Party adopted by
such Loan Party for the purposes of authorizing such Loan Party to enter into
and perform the Loan Documents to which such Loan Party is party and (C) the
names, titles, incumbency and signature specimens of those representatives of
such Loan Party who have been authorized by such resolutions and/or written
consents to execute Loan Documents on behalf of such Loan Party, and (ii) a long
form good standing certificate for each Loan Party from its respective
jurisdiction of organization.

(e) Responsible Officer’s Certificates.

(i) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of each Loan Party, in form and substance reasonably
satisfactory to it, either (A) attaching copies of all consents, licenses and
approvals required in connection with the execution, delivery and performance by
such Loan Party and the validity against such Loan Party of the Loan Documents
to which it is party, and such consents, licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, licenses or approvals
are so required.

(ii) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, in form and substance reasonably
satisfactory to it, certifying (A) that the conditions specified in Sections
5.2(a) and (d) have been satisfied, and (B) that there has been no event or
circumstance since December 31, 2012, that has had or that could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

(f) Patriot Act. The Administrative Agent shall have received, prior to the
Closing Date, all documentation and other information required by Governmental
Authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the Patriot Act.

 

53



--------------------------------------------------------------------------------

(g) Due Diligence Investigation. The Lenders shall have completed a due
diligence investigation of the Borrower and its Subsidiaries in scope, and with
results, satisfactory to the Lenders and shall have been given such access to
the management, records, books of account, contracts and properties of the
Borrower and its Subsidiaries and shall have received such financial, business
and other information regarding each of the foregoing Persons and businesses as
it shall have requested.

(h) [Reserved]

(i) [Reserved]

(j) Collateral Matters.

(i) Lien Searches. The Administrative Agent shall have received the results of
recent lien searches in each of the jurisdictions where any of the Loan Parties
is formed or organized, and such searches shall reveal no liens on any of the
assets of the Loan Parties except for Liens permitted by Section 7.3, or Liens
to be discharged on or prior to the Closing Date.

(ii) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received original copies of (A) the certificates representing the shares of
Capital Stock pledged to the Administrative Agent (for the ratable benefit of
the Secured Parties) pursuant to the Guarantee and Collateral Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof, and (B) each promissory
note (if any) pledged to the Administrative Agent (for the ratable benefit of
the Secured Parties) pursuant to the Guarantee and Collateral Agreement,
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

(iii) Filings, Registrations, Recordings, Agreements, Etc. Each document
(including any UCC financing statements, Deposit Account Control Agreements,
Securities Account Control Agreements, and landlord access agreements and/or
bailee waivers) required by the Security Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded to
create in favor of the Administrative Agent (for the ratable benefit of the
Secured Parties), a perfected Lien on the Collateral described therein, prior
and superior in right and priority to any Lien in the Collateral held by any
other Person (other than with respect to Liens expressly permitted by
Section 7.3), shall have been executed and delivered to the Administrative Agent
or, as applicable, be in proper form for filing, registration or recordation.

(k) Insurance. The Administrative Agent shall have received insurance
endorsement and certificates satisfying the requirements of Section 6.6 hereof
and Section 5.2(b) of the Guarantee and Collateral Agreement in form and
substance reasonably satisfactory to the Administrative Agent.

(l) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid on or prior to the Closing Date, including, without
limitation, the fees set forth in the Fee Letter, and all reasonable and
documented fees and expenses for which invoices have been presented (provided
that legal fees shall be limited to reasonable and documented fees and expenses
of legal counsel to the Administrative Agent) for payment on or before the
Closing Date. All such amounts will be paid with proceeds of Loans made on the
Closing Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Closing Date.

(m) Legal Opinions. The Administrative Agent and the Lenders shall have received
a customary legal opinion of Goodwin Procter LLP, counsel to Borrower and the
Loan Parties.

 

54



--------------------------------------------------------------------------------

(n) Borrowing Notices. The Administrative Agent shall have received, in respect
of any Revolving Loans to be made on the Closing Date, a Notice of Borrowing
complying with the requirements of Section 2.5.

(o) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer or treasurer of the
Borrower, substantially in the form of Exhibit D, certifying that the Loan
Parties, taken as a whole, after giving effect to the transactions contemplated
hereby (including the making of the initial extensions of credit on the Closing
Date), are Solvent.

(p) No Material Adverse Effect. There shall not have occurred since December 31,
2012 any event or condition that has had or could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.

(q) No Litigation. No litigation, investigation, arbitration or similar
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of any Group Member, threatened in writing, that could
reasonably be expected to have a Material Adverse Effect.

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage of such requested extension of credit.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by each Loan Party in or pursuant to any Loan Document (i) that is
qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.

(b) Availability. With respect to any requests for any Revolving Extensions of
Credit, after giving effect to such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.4 shall be
complied with.

(c) Notices of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing in connection with any such request for extension of credit which
complies with the requirements hereof.

(d) No Default. No Default or Event of Default shall have occurred and be
continuing as of or on such date or after giving effect to the extensions of
credit requested to be made on such date.

 

55



--------------------------------------------------------------------------------

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder, each Revolving Loan Conversion shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit, Revolving
Loan Conversion, as applicable, that the conditions contained in this
Section 5.2 have been satisfied.

5.3 Post-Closing Conditions Subsequent. The Borrower shall satisfy each of the
conditions subsequent to the Closing Date specified in this Section 5.3, in each
case by no later than the date specified for such condition below:

(a)(i) cause each Loan Party and each counsel of the Loan Parties to deliver to
the Administrative Agent by no later than the date occurring ten (10) Business
Days after the Closing Date, the originally-executed signature pages of such
Persons to any of the agreements, opinions and other documents referenced in
Section 5.1 (including any such signature pages to this Agreement and each of
the other Loan Documents) in respect of which the Administrative Agent, as an
accommodation to the Loan Parties, has agreed to accept copies of such Persons’
signature pages for purposes of the closing of this Agreement and the other Loan
Documents, and (ii) use commercially reasonable efforts to cause any other
Persons party to any agreements or other documents referenced in Section 5.1 to
deliver to the Administrative Agent by no later than the date occurring 30 days
after the Closing Date the originally-executed signature pages of such Persons
to any of the agreements, notice acknowledgments and other documents referenced
in Section 5.1 in respect of which the Administrative Agent, as an accommodation
to the Loan Parties, has agreed to accept copies of such Persons’ signature
pages for purposes of the closing of this Agreement and the other Loan
Documents.

SECTION 6

AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, until all Commitments have been terminated and
the principal of and interest on each Loan, all fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full (other than
inchoate indemnification obligations and other than obligations under or in
respect of Specified Swap Agreements, to the extent no default or termination
event shall have occurred and be continuing thereunder) and all Letters of
Credit have been canceled or have expired and all amounts drawn thereunder have
been reimbursed in full, or otherwise Cash Collateralized to the satisfaction of
the Administrative Agent, the Issuing Lender and the L/C Lenders, the Borrower
shall, and, where applicable, shall cause each of its Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent, with sufficient
copies for distribution to each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such fiscal year
and the related audited consolidated statements of income and of cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, by a
nationally recognized accounting firm or other independent certified public
accountants reasonably acceptable to the Administrative Agent;

(b) weekly, on each Tuesday (or, if such day is not a Business Day, the next
succeeding Business Day), a copy of the then-current unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries together with
all information and calculations necessary for determining compliance with
Section 7.1(a), in form and substance satisfactory to the Administrative Agent;

 

56



--------------------------------------------------------------------------------

(c) as soon as available, but in any event not later than 30 days after the end
of each month occurring during each fiscal year of the Borrower, the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such month and the related unaudited consolidated statements of
income and of cash flows for such month and the portion of the fiscal year
through the end of such month, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

6.2 Certificates; Reports; Other Information. Furnish to the Administrative
Agent, for distribution to each Lender:

(a) [Reserved];

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1(a) and (c), (i) a certificate of a Responsible Officer stating that,
to such Responsible Officer’s knowledge, each Loan Party during such period has
observed or performed all of its covenants and other agreements, and satisfied
every condition contained in this Agreement and the other Loan Documents to
which it is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no actual knowledge of any Default or Event of
Default except as specified in such certificate and (ii) in the case of monthly
or annual financial statements, (x) a Compliance Certificate containing all
information and calculations necessary for determining compliance by each Group
Member with the provisions of this Agreement referred to therein as of the last
day of the month or fiscal year of the Borrower, as the case may be, and (y) to
the extent not previously disclosed to the Administrative Agent, a description
of any change in the jurisdiction of organization of any Loan Party and a list
of any Intellectual Property issued to or acquired by any Loan Party since the
date of the most recent report delivered pursuant to this clause (y) (or, in the
case of the first such report so delivered, since the Closing Date);

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of each fiscal quarter of such
fiscal year, the related consolidated statements of projected cash flow,
projected changes in financial position and projected income and a description
of the underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer stating that
such Projections are based on reasonable estimates, information and assumptions
and that such Responsible Officer has no reason to believe that such Projections
are incorrect or misleading in any material respect, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount;

(d) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof (other than
routine comment letters from the staff of the SEC relating to the Borrower’s
filings with the SEC);

 

57



--------------------------------------------------------------------------------

(e) within five (5) days after the same are sent, copies of each annual report,
proxy or financial statement or other material report that the Borrower sends to
the holders of any class of the Borrower’s debt securities or public equity
securities and, within five days after the same are filed, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower may file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(f) upon request by the Administrative Agent, within five (5) days after the
same are sent or received, copies of all material correspondence, reports,
documents and other filings with any Governmental Authority regarding compliance
with or maintenance of Governmental Approvals or Requirements of Law or that
could reasonably be expected to have a Material Adverse Effect on any of the
Governmental Approvals or otherwise on the operations of the Group Members;

(g) [Reserved];

(h) Within ninety (90) days after the last day of each fiscal quarter, copies of
all reports, statements and other information filed with the State of California
Department of Financial Institutions and other State of California Governmental
Authorities during such fiscal quarter;

(i) Upon the Administrative Agent’s request, copies of all periodic and other
reports and materials filed by the Borrower with FinCEN including, without
limitation, any FinCEN Form 107 or other renewals;

(j) Within thirty (30) days after completion, copies of all Bank Secrecy
Act/Anti-Money Laundering (BSA/AML) independent testing reports, and, as
applicable, all BSA/AML reports created in the future by the Borrower’s internal
audit team (if any);

(k) [Reserved]; and

(l) promptly, such additional reports and financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.

6.3 [Reserved]

6.4 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.

6.5 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain or obtain all Governmental Approvals and all other rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Contractual Obligations (including with respect to leasehold interests
of the Borrower) and Requirements of Law except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect; and (c) comply with all Governmental Approvals, and any
term, condition, rule, filing or fee obligation, or other requirement related
thereto, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, the Borrower shall, and shall cause each of its ERISA Affiliates
to: (1) maintain each Plan in compliance in all material respects

 

58



--------------------------------------------------------------------------------

with the applicable provisions of ERISA, the Code or other Federal or state law;
(2) cause each Qualified Plan to maintain its qualified status under
Section 401(a) of the Code; (3) make all required contributions to any Pension
Plan; (4) not become a party to any Multiemployer Plan; (5) ensure that all
liabilities under each Plan are either (x) funded to at least the minimum level
required by law or, if higher, to the level required by the terms governing such
Plan; (y) insured with a reputable insurance company; or (z) provided for or
recognized in the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto; and (6) ensure that the
contributions or premium payments to or in respect of each Plan are and continue
to be paid at no less than the rates required under the rules of such Plan and
in accordance with the most recent actuarial advice received in relation to such
Plan and applicable law.

6.6 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability and product
liability) as are usually insured against in the same general area by companies
of similar size and which are similarly situated engaged in the same or a
similar business. All liability policies shall show, or have endorsements
showing, the Administrative Agent as an additional insured. The Borrower shall
promptly give the Administrative Agent notice once Borrower has been notified by
any insurance company that such insurance company intends to cancel, amend, or
decline to renew Borrower’s policy. Each insurance policy shall provide that the
insurer shall endeavor to give the Administrative Agent at least twenty
(20) days prior notice before canceling, amending or declining to renew the
policy. At the Administrative Agent’s request, the Borrower shall deliver
certified copies of policies and evidence of all premium payments. Proceeds
payable under any policy shall, at the Administrative Agent’s option, be payable
to the Lenders on account of the Obligations. Notwithstanding the foregoing,
(a) so long as no Event of Default has occurred and is continuing, the Borrower
shall have the option of applying the proceeds of any casualty policy up to Five
Hundred Thousand Dollars ($500,000) with respect to any loss, but not exceeding
One Million Dollars ($1,000,000) in the aggregate for all losses under all
casualty policies in any one year, toward the replacement or repair of destroyed
or damaged property; provided that any such replaced or repaired property
(i) shall be of equal or like value as the replaced or repaired Collateral and
(ii) shall be deemed Collateral in which the Administrative Agent has been
granted a first priority security interest subject only to Liens permitted
pursuant to Section 7.3, and (b) after the occurrence and during the continuance
of an Event of Default, all proceeds payable under such casualty policy shall,
at the option of the Administrative Agent, be payable to the Administrative
Agent on account of the Obligations. If the Borrower fails to obtain insurance
as required under this Section 6.6 or to pay any amount or furnish any required
proof of payment to third persons and the Administrative Agent, the
Administrative Agent may make all or part of such payment or obtain such
insurance policies required in this Section 6.6, and take any action under the
policies the Administrative Agent deems prudent.

6.7 [Reserved]

6.8 Notices. Give prompt written notice to each of the Administrative Agent and
each Lender of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any material Contractual
Obligation of any Group Member or (ii) litigation, investigation, arbitration or
similar proceeding that may exist at any time between any Group Member and any
Governmental Authority, that in either case, if not cured or if adversely
determined, as the case may be, could reasonably be expected to have a Material
Adverse Effect;

 

59



--------------------------------------------------------------------------------

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is, individually or in the aggregate, $600,000 or more and not
covered by insurance, (ii) in which injunctive or similar relief is sought
against any Group Member or (iii) which relates to any Loan Document;

(d)(i) promptly after the Borrower has knowledge or becomes aware of the
occurrence of any of the following ERISA Events affecting the Borrower or any
ERISA Affiliate (but in no event more than ten days after such event), the
occurrence of any of the following ERISA Events, and shall provide the
Administrative Agent with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Borrower or any ERISA Affiliate
with respect to such event: (A) an ERISA Event, (B) the adoption of any new
Pension Plan by the Borrower or any ERISA Affiliate, (C) the adoption of any
amendment to a Pension Plan, if such amendment will result in a material
increase in benefits or unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), or (D) the commencement of contributions by the
Borrower or any ERISA Affiliate to any Plan that is subject to Title IV of ERISA
or Section 412 of the Code; and (ii) (A) promptly after the giving, sending or
filing thereof, or the receipt thereof, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by the Borrower or
any of its ERISA Affiliates with the IRS with respect to each Pension Plan,
(2) all notices received by the Borrower or any of its ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event, and (3) copies of such
other material documents or governmental reports or filings relating to any Plan
as the Administrative Agent shall reasonably request; and (B), without limiting
the generality of the foregoing, such certifications or other evidence of
compliance with the provisions of Sections 4.13 and 7.8 as any Lender (through
the Administrative Agent) may from time to time reasonably request;

(e)(i) any Asset Sale undertaken by any Group Member, (ii) any issuance by any
Group Member of any Capital Stock (other than Capital Stock issued as a result
of any equity award), (iii) any incurrence by any Group Member of any
Indebtedness (other than Indebtedness constituting Loans) in a principal amount
equaling or exceeding $100,000, and (iv) with respect to any such Asset Sale,
issuance of Capital Stock or incurrence of Indebtedness, the amount of any
proceeds received by such Group Member in connection therewith;

(f) any material change in accounting policies or financial reporting practices
by any Loan Party; and

(g) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.9 Environmental Laws.

(a) Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

 

60



--------------------------------------------------------------------------------

6.10 Operating Accounts. Maintain at least $30,000,000 with SVB or one or more
of SVB’s Affiliates. All of the Loan Parties’ domestic (U.S.) depository,
operating and securities accounts (other than (i) petty cash accounts; provided
that the average balance of any single account does not exceed $500,000 in the
aggregate at any time, (ii) payroll deposit accounts and (iii) the Bank of
America Collateral Account) shall be and remain subject to a Control Agreement
duly executed on behalf of the applicable financial institution.

6.11 Audits. At reasonable times during regular business hours, on one
(1) Business Days’ prior notice (provided that no notice is required if an Event
of Default has occurred and is continuing), the Administrative Agent, or its
agents, shall have the right to inspect the Collateral and the right to audit
and copy any and all of any Loan Party’s books and records including ledgers,
federal and state tax returns, records regarding assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information. The foregoing
inspections and audits shall be at the Borrower’s expense, and the charge
therefor shall be $850 per person per day (or such higher amount as shall
represent the Administrative Agent’s then-current standard charge for the same),
plus reasonable out-of-pocket expenses. Such inspections and audits shall not be
undertaken more frequently than once per year, unless an Event of Default has
occurred and is continuing.

6.12 Additional Collateral, etc.

(a) With respect to any property (to the extent included in the definition of
Collateral and not constituting Excluded Assets) acquired after the Closing Date
by any Loan Party (other than (x) any property described in paragraph (b),
(c) or (d) below, and (y) any property subject to a Lien expressly permitted by
Section 7.3(g)) as to which the Administrative Agent, for the benefit of the
Secured Parties, does not have a perfected Lien, promptly (and in any event
within three (3) Business Days)(i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent reasonably deems necessary or advisable to
evidence that such Loan Party is a Guarantor and to grant to the Administrative
Agent, for the ratable benefit of the Secured Parties, a security interest in
such property and (ii) take all actions necessary or advisable in the reasonable
opinion of the Administrative Agent to grant to the Administrative Agent, for
the ratable benefit of the Secured Parties, a perfected first priority (except
as expressly permitted by Section 7.3) security interest and Lien in such
property, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be reasonably requested by the Administrative
Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $500,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Lien expressly permitted by Section 7.3(g)), promptly, to the extent reasonably
requested by the Administrative Agent, (i) execute and deliver a first priority
Mortgage, in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, covering such real property, (ii) if requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate, and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

61



--------------------------------------------------------------------------------

(c) With respect to any new direct or indirect Subsidiary (other than an
Excluded Foreign Subsidiary or, for the avoidance of doubt, buyindiaonline.com)
created or acquired after the Closing Date by any Loan Party, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the ratable benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned directly or indirectly by such Loan
Party, (ii) deliver to the Administrative Agent such documents and instruments
as may be required to grant, perfect, protect and ensure the priority of such
security interest, including but not limited to, the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, (iii) cause
such new Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions as are necessary or advisable in the
reasonable opinion of the Administrative Agent to grant to the Administrative
Agent for the benefit of the Secured Parties a perfected first priority security
interest in the Collateral described in the Guarantee and Collateral Agreement,
with respect to such Subsidiary, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary, in a from reasonably satisfactory to the
Administrative Agent, with appropriate insertions and attachments, and (iv) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Loan Party, promptly (i) execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement, as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
perfected first priority security interest and Lien in the Capital Stock of such
new Excluded Foreign Subsidiary that is owned by any such Loan Party (provided
that in no event shall more than 65% of the total outstanding voting Capital
Stock of any such new Excluded Foreign Subsidiary be required to be so pledged),
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party.

(e) At the request of the Administrative Agent, each Loan Party shall use
commercially reasonable efforts to obtain a landlord’s agreement or bailee
letter, as applicable, from the lessor of each leased property or bailee with
respect to any warehouse, processor or converter facility or other location
where Collateral having a value of $200,000 or more is stored or located, which
agreement or letter shall contain a waiver or subordination of all Liens or
claims that the landlord or bailee may assert against the Collateral at that
location, and shall otherwise be reasonably satisfactory in form and substance
to the Administrative Agent. After the Closing Date, no real property or
warehouse space shall be leased by any Loan Party and no Inventory shall be
shipped to a processor or converter under arrangements established after the
Closing Date where Collateral having a value of $200,000 or more is stored or
located, without the prior written consent of the Administrative Agent or unless
and until a reasonably satisfactory landlord agreement or bailee letter, as
appropriate, shall first have been obtained with respect to such location. Each
Loan Party shall pay and perform its material obligations under all leases and
other agreements with respect to each leased location or public warehouse where
any Collateral is or may be located.

6.13 [Reserved].

6.14 Use of Proceeds. Use the proceeds of each credit extension only for the
purposes specified in Section 4.16.

 

62



--------------------------------------------------------------------------------

6.15 Designated Senior Indebtedness. Cause the Loan Documents and all of the
Obligations to be deemed “Designated Senior Indebtedness” or a similar concept
thereto, if applicable, for purposes of any Indebtedness of the Loan Parties.

6.16 Further Assurances. Execute any further instruments and take such further
action as the Administrative Agent reasonably deems necessary to perfect,
protect, ensure the priority of or continue the Administrative Agent’s Lien on
the Collateral or to effect the purposes of this Agreement.

SECTION 7

NEGATIVE COVENANTS

The Borrower hereby agrees that, until all Commitments have been terminated and
the principal of and interest on each Loan, all fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full (other than
inchoate indemnification obligations and other than obligations under or in
respect of Specified Swap Agreements, to the extent no default or termination
event shall have occurred and be continuing thereunder) and all Letters of
Credit have been canceled or have expired and all amounts drawn thereunder have
been reimbursed in full or otherwise Cash Collateralized to the satisfaction of
the Administrative Agent, the Issuing Lender and the L/C Lenders, the Borrower
shall not, nor shall the Borrower permit any of its Subsidiaries to, directly or
indirectly:

7.1 Financial Covenants.

(a) Adjusted Quick Ratio. Permit the Adjusted Quick Ratio at any time, to be
tested weekly and as of the last day of each month, to be less than 1.75 to
1.00.

(b) Minimum Consolidated EBITDA. Permit Consolidated EBITDA, tested quarterly,
on a trailing twelve-month basis, to be less than the minimum amount set forth
in the table below opposite such date:

 

Fiscal quarters ending

  

Minimum EBITDA

December 31, 2013 through September 30, 2014    [**] December 30, 2014 through
September 30, 2015    [**] December 30, 2015 through September 30, 2016    [**]

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(c) Subordinated Debt;

 

[**] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

63



--------------------------------------------------------------------------------

(d) unsecured Indebtedness to trade creditors or customers, incurred in the
ordinary course of business;

(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(f) Indebtedness secured by Liens permitted under Section 7.3, provided,
however, that (i) with respect to the Liens permitted by Section 7.3(j), such
Indebtedness shall consist solely of obligations to Wells Fargo Bank, N.A. for
ACH processing services provided to the Borrower by Wells Fargo Bank, N.A. in
the ordinary course of business and (ii) with respect to the Liens on the Bank
of America Collateral Account permitted by Section 7.3(a), such Indebtedness
shall consist solely of obligations to Bank of America, N.A. for payment
processing services provided to the Borrower by Bank of America, N.A. in the
ordinary course of business; and

(g) Indebtedness of (i) any Loan Party owing to any other Loan Party, (ii) any
Subsidiary (which is not a Guarantor) owing to any other Subsidiary (which is
not a Guarantor), (iii) any Loan Party owing to any Subsidiary (which is not a
Guarantor) in an aggregate amount at any time not to exceed $1,000,000;
provided, that any such Indebtedness is subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent, and (iv) any Subsidiary
(which is not a Guarantor) to any Loan Party in an aggregate amount outstanding
at any time (together with any amounts permitted by Section 7.7(k)(iii)) not to
exceed $1,000,000; provided, that such Indebtedness is represented by a
promissory note or other instrument in form and substance reasonably
satisfactory to the Administrative Agent and such promissory note or other
instrument is pledged to the Administrative Agent as Collateral;

(h) Guarantee Obligations (i) of any Loan Party of the Indebtedness of any other
Loan Party; (ii) of any Subsidiary (which is not a Guarantor) of the
Indebtedness of any Loan Party, (iii) by any Subsidiary (which is not a
Guarantor) of the Indebtedness of any other Subsidiary (that is not a Guarantor)
or (iv) by any Loan Party of the Indebtedness of any Subsidiary (which is not a
Guarantor) provided that any such Guarantee Obligations of the type described in
clause (iv) are subject to a Subordination Agreement in favor of the
Administrative Agent and the Lenders; provided that, (x) in the case of any
Guarantee Obligations described in (i), (ii), (iii), and (iv), the Indebtedness
so guaranteed is otherwise permitted by the terms hereof and (y) in the case of
any Guarantee Obligations described in clause (iv), the aggregate amount of such
Guarantee Obligations outstanding at any time shall not exceed $500,000;

(i) Indebtedness of any Person existing at the time such Person is acquired by,
merged into or consolidated with a Loan Party or becomes a Subsidiary of a Loan
Party or acquired by a Loan Party to the extent permitted herein in an aggregate
amount outstanding at any time (together with any amounts permitted by
Section 7.7(j)) not to exceed $500,000; provided that such Indebtedness is not
created in anticipation of such acquisition;

(j) to the extent constituting Indebtedness obligations, Indebtedness with
respect of netting services or overdraft protection or otherwise in connection
with deposit or securities accounts in the ordinary course of business;

(k) to the extent constituting Indebtedness, purchase price adjustments and
indemnification payments in connection with any Permitted Acquisition;

(l) unsecured Indebtedness of the Loan Parties and their respective Subsidiaries
in an aggregate principal amount, for all such Indebtedness taken together, not
to exceed $1,000,000 at any time outstanding;

 

64



--------------------------------------------------------------------------------

(m) extensions, refinancings, modifications, amendments and restatements of any
items of Indebtedness (a) through (l) above, provided that the principal amount
thereof is not increased or the terms thereof are not modified to impose more
burdensome terms upon Borrower or its Subsidiary, as the case may be.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either (i) not delinquent or (ii) being contested in good faith and for which
the Borrower maintains adequate reserves on its books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;

(c) purchase money Liens (i) on equipment acquired or held by the Borrower
incurred for financing the acquisition of the equipment securing no more than
Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate amount
outstanding, or (ii) existing on equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the equipment;

(d) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory and which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;

(e) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(f) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(g) leases or subleases of real property granted in the ordinary course of the
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting the Administrative Agent a
security interest therein;

(h) non-exclusive licenses of Intellectual Property granted to third parties in
the ordinary course of business;

(i) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.1 (e) and
(h);

(j) Liens on the Pledged Money Market Account in favor of Wells Fargo Bank, N.A.
to secure obligations of Borrower to Wells Fargo Bank, N.A. for ACH processing
services provided by

 

65



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A. to Borrower; provided, however that (i) Borrower shall
not permit the amount on deposit in the Pledged Money Market Account to exceed
the limit set forth in the Perfection Certificate without the prior written
consent of the Administrative Agent, (ii) Borrower shall not move or transfer
the Pledged Money Market Account or any monies or other assets on deposit
therein to any Person (other than SVB and its Affiliates) without the prior
written consent of the Administrative Agent, and (iii) Borrower shall not
create, incur, allow or suffer any Lien or otherwise grant a security interest
on the Pledged Money Market Account to any Person other than Wells Fargo Bank,
N.A. and/or the Administrative Agent for the benefit of the Lenders; and

(k) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that Bank has a perfected security interest in the amounts held in such
deposit and/or securities accounts;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of custom duties in connection with the importation of goods;

(m) Liens on property of a Person existing at the time such Person is acquired
by, merged into or consolidated with a Loan Party or becomes a Subsidiary of a
Loan Party or acquired by a Loan Party; provided, that (i) such Liens were not
created in contemplation of such acquisition, merger, consolidation or
Investment, (ii) such Liens do not extend to any assets other than those of such
Person and (iii) the applicable Indebtedness secured by such Lien is permitted
under Section 7.2; and

(n) Any interest or title of a lessor, sublessor, licensor, or sublicensor under
any lease or license entered into by a Group Member in the ordinary course of
its business and covering only the assets so leased or licensed;

(o) Liens attaching solely to cash earnest money deposits in connection with a
Permitted Acquisition or an acquisition of property not otherwise prohibited
hereunder;

(p) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods; and

(q) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to all Group Members)
$1,000,000 at any one time.

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Loan Party (provided that such Loan Party shall
be the continuing or surviving corporation);

(b) [Reserved];

(c) any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) to the Borrower or any Loan Party (upon voluntary liquidation or otherwise)
or (ii) pursuant to a Disposition permitted by Section 7.5; and

 

66



--------------------------------------------------------------------------------

(d) any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation.

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary of the Borrower, issue
or sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a) Dispositions of obsolete or worn out property in the ordinary course of
business;

(b) Dispositions of Inventory in the ordinary course of business;

(c) Dispositions permitted by clause (i) of Section 7.4(b);

(d) the sale or issuance of the Capital Stock of any Subsidiary of the Borrower
to the Borrower or to any Loan Party;

(e) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents;

(f) the Disposition of property (i) from any Loan Party to any other Loan Party,
(ii) from any Subsidiary that is not a Loan Party to any Loan Party, (iii) from
any Subsidiary that is not a Loan Party to any Subsidiary that is not a Loan
Party, and (iv) from any Loan Party to any Subsidiary that is not a Loan Party,
provided that, in the case of clause (iv) the fair market value of the assets so
disposed do not exceed $250,000 in the aggregate;

(g) Dispositions of property subject to a Casualty Event;

(h) leases or subleases of real property;

(i) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof; and

(j) any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Intellectual Property (or rights relating thereto) of any Group
Member that the Borrower determines in good faith is desirable in the conduct of
its business and not materially disadvantageous to the interests of the Lenders;

(k) Dispositions of assets acquired in a Permitted Acquisition consummated
within twelve (12) months of the date of the proposed disposition, so long as
the consideration received for the assets to be so disposed is at least equal to
the fair market value thereof, and provided that, in the case of clause the fair
market value of the assets so disposed do not exceed $500,000 in the aggregate;
and

(l) Non-exclusive licensing of patents, trademarks, copyrights, and other
Intellectual Property rights in the ordinary course of business.

provided, however, that any Disposition made pursuant to this Section 7.5 shall
be made in good faith on an arm’s length basis for fair value.

7.6 Restricted Payments. Make any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Debt, declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend or

 

67



--------------------------------------------------------------------------------

dividends in amounts necessary to pay taxes that are due and payable by the
Borrower as part of a consolidated group) on, or make any payment on account of,
or set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution (other than distributions in amounts necessary to pay taxes that
are due and payable by the Borrower as part of a consolidated group) in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member, or make payments on any Earn-out Obligations or
other deferred payment obligations in connection with a Permitted Acquisition
(collectively, “Restricted Payments”), except that, any Subsidiary of any Group
Member may make Restricted Payments to any Group Member to permit such Group
Member to pay (or cause to be paid) U.S. federal, state, local and foreign
income taxes then due and owing, franchise taxes and other similar licensing
expenses incurred in the ordinary course of business and, so long as no Event of
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

(a) any Subsidiary of any Group Member may make Restricted Payments to any Loan
Party;

(b) the Borrower may, (i) convert any of its convertible securities into other
securities pursuant to the terms of such convertible securities or otherwise in
exchange thereof, (ii) purchase common stock or common stock options from
present or former officers, employees, or consultants of any Group Member upon
the death, disability or termination of employment of such officer, employee, or
consultant; provided that the aggregate amount of payments made under this
clause (ii) shall not exceed $500,000 during any fiscal year of the Borrower,
(iii) declare and make dividend payments or other distributions payable solely
in the common stock or other Capital Stock of the Borrower, and (iv) make
payments of cash in lieu of fractional shares; and

(c) any Group Member may pay Earn-Out Obligations or other deferred payment
obligations in connection with a Permitted Acquisition or otherwise so long as,
prior to and immediately after giving effect to such payment, no Default or
Event of Default has occurred and is continuing, or would result from such
payment.

7.7 Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a) Investments (including, without limitation, Subsidiaries) existing on the
Effective Date and shown on the Perfection Certificate;

(b) Investments consisting of Cash Equivalents;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of the
Borrower;

(d) Investments consisting of deposit accounts in which the Administrative Agent
has a perfected security interest;

(e) Investments accepted in connection with dispositions permitted by
Section 7.5;

(f) Investments consisting of loans made to the Borrower’s customers in the
ordinary course of the Borrower’s business;

 

68



--------------------------------------------------------------------------------

(g) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of the Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by the Borrower’s Board of Directors;

(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(i) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of the Borrower in any Subsidiary; and

(j) Investments of any Person existing at the time such Person is acquired by,
merged into or consolidated with a Loan Party or becomes a Subsidiary of a Loan
Party or acquired by a Loan Party to the extent permitted herein in an aggregate
amount outstanding at any time (together with any amounts permitted by
Section 7.2(i)) not to exceed $500,000; provided that such Investments were not
created in anticipation of such acquisition;

(k) intercompany Investments by (i) any Group Member in the Borrower or any
Person that, prior to such investment, is a Loan Party, (ii) any Subsidiary
(which is not a Guarantor) to any other Subsidiary (which is not a Guarantor),
(iii) any Loan Party in any Subsidiary (which is not a Guarantor) in an
aggregate (together with any amounts permitted by Section 7.2(g)(iv)) not to
exceed $1,000,000; and

(l) purchases or other acquisitions by any Group Member of the Capital Stock in
a Person that, upon the consummation thereof, will be a Subsidiary (including as
a result of a merger or consolidation) or all or substantially all of the assets
of, or assets constituting one or more business units of, any Person (each, a
“Permitted Acquisition”); provided that, with respect to each such purchase or
other acquisition:

(i) the newly-created or acquired Subsidiary (or assets acquired in connection
with an asset sale) shall be (x) in the same or a related line of business as
that conducted by the Borrower on the date hereof, or (y) in a business that is
ancillary to and in furtherance of the line of business as that conducted by the
Borrower on the date hereof;

(ii) all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;

(iii) no Loan Party shall, as a result of or in connection with any such
purchase or acquisition, assume or incur any direct or contingent liabilities
(whether relating to environmental, tax, litigation or other matters) that, as
of the date of such purchase or acquisition, could reasonably be expected to
result in the existence or incurrence of a Material Adverse Effect;

(iv) the Borrower shall give the Administrative Agent at least ten (10) Business
Days’ prior written notice of any such purchase or acquisition;

(v) the Borrower shall provide to the Administrative Agent as soon as available
but in any event not later than five (5) Business Days after the execution
thereof, a copy of any executed purchase agreement or similar agreement with
respect to any such purchase or acquisition;

 

69



--------------------------------------------------------------------------------

(vi) any such newly-created or acquired Subsidiary, or the Loan Party that is
the acquirer of assets in connection with an asset acquisition, shall comply
with the requirements of Section 6.12, except to the extent compliance with
Section 6.12 is prohibited by pre-existing Contractual Obligations or
Requirements of Law binding on such Subsidiary or its properties;

(vii)(x) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing and (y) immediately after giving effect to such
purchase or other acquisition, the Borrower and its Subsidiaries shall be in
compliance with each of the covenants set forth in Section 7.1, based upon
financial statements delivered to the Administrative Agent which give effect, on
a pro forma basis, to such acquisition or other purchase;

(viii) the Borrower shall not, based upon the knowledge of the Borrower as of
the date any such acquisition or other purchase is consummated, in good faith
expect such acquisition or other purchase to result in a Default of an Event of
Default under Section 8.1(c), at any time during the next twelve (12) months, as
a result of a breach of any of the financial covenants set forth in Section 7.1;

(ix) no Indebtedness is assumed or incurred in connection with any such purchase
or acquisition other than Indebtedness permitted by the terms of Section 7.2;

(x) such purchase or acquisition shall not constitute an unfriendly acquisition;

(xi) the aggregate amount of the cash consideration paid by such Group Member
(including the amount of Earn-out Obligations incurred in connection with any
such purchase or other acquisition to the extent an accrual is taken for such
Earn-out Obligations in the consolidated financial statements of Borrower and
its Subsidiaries (as subsequently adjusted downward or upward to reflect the
actual amount paid in cash by the Group Members in respect of such Earn-out
Obligations) in connection with all such Permitted Acquisitions consummated from
and after the Closing Date shall not exceed $30,000,000; and

(xii) the Borrower shall have delivered to the Administrative Agent, at least
five Business Days prior to the date on which any such purchase or other
acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its sole discretion), a certificate of a Responsible
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition.

7.8 ERISA . The Borrower shall not, and shall not permit any of its ERISA
Affiliates to: (a) terminate any Pension Plan so as to result in any material
liability to the Borrower or any ERISA Affiliate, (b) permit to exist any ERISA
Event, (c) make a complete or partial withdrawal (within the meaning of ERISA
Section 4201) from any Multiemployer Plan so as to result in any material
liability to the Borrower or any ERISA Affiliate, (d) enter into any new Plan or
modify any existing Plan, except, in either case, as the result of a Requirement
of Law, so as to increase its obligations thereunder which could result in any
material liability to any ERISA Affiliate, (e) permit the present value of all
non-forfeitable accrued benefits under any Pension Plan (using the actuarial
assumptions utilized by the PBGC upon termination of a Pension Plan) materially
to exceed the fair market value of Pension Plan assets allocable to such
benefits, all determined as of the most recent valuation date for each such
Plan, or (f) engage in any transaction which would cause any obligation, or
action taken or to be taken, hereunder (or the exercise by the Administrative
Agent or any Lender of any of its rights under this Agreement, any Note or the
other Loan Documents) to be a non-exempt (under a statutory or administrative
class exemption) prohibited transaction under ERISA or Section 4975 of the Code.

 

70



--------------------------------------------------------------------------------

7.9 Optional Payments and Modifications of Certain Preferred Stock and Debt
Instruments . (a) [Reserved]; or (b) amend, modify, waive or otherwise change,
or consent or agree to any amendment, modification, waiver or other change to,
any of the terms of any Indebtedness permitted by Section 7.2 (other than
Indebtedness pursuant to any Loan Document) that would shorten the maturity or
increase the amount of any payment of principal thereof or the rate of interest
thereon or shorten any date for payment of interest thereon or that would be
otherwise materially adverse to any Lender or any other Secured Party.

7.10 Transactions with Affiliates . Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other any Loan Party) unless such transaction is (a) in the ordinary course of
business of the relevant Group Member, and (b) upon fair and reasonable terms no
less favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate.

7.11 Sale Leaseback Transactions . Enter into any Sale Leaseback Transaction.

7.12 Swap Agreements . Enter into any Swap Agreement, except Specified Swap
Agreements which are entered into by a Group Member to (a) hedge or mitigate
risks to which such Group Member has actual exposure (other than those in
respect of Capital Stock), or (b) effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of such Group Member.

7.13 Accounting Changes . Make any change in its (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.

7.14 Negative Pledge Clauses . Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of its property or revenues,
whether now owned or hereafter acquired, to secure its Obligations under the
Loan Documents to which it is a party, other than (a) this Agreement and the
other Loan Documents, (b) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (c) customary restrictions on the assignment of leases, licenses and
other agreements, and (d) any agreement in effect at the time any Subsidiary
becomes a Subsidiary of a Loan Party, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary or, in any
such case, that is set forth in any agreement evidencing any amendments,
restatements, supplements, modifications, extensions, renewals and replacements
of the foregoing, so long as such amendment, restatement, supplement,
modification, extension, renewal or replacement applies only to such Subsidiary
and does not otherwise expand in any material respect the scope of any
restriction or condition contained therein, and (e) any restriction pursuant to
any document, agreement or instrument governing or relating to any Lien
permitted under Sections 7.3(c), (m), (n) and (o) or any agreement or option to
Dispose any asset of any Group Member, the Disposition of which is permitted by
any other provision of this Agreements (in each case, provided that any such
restriction relates only to the assets or property subject to such Lien or being
Disposed).

7.15 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, any
other Group Member, (b) make loans or advances to, or other Investments in, any
other Group Member, or (c) transfer any of its assets to any other Group Member,
except for such encumbrances or restrictions existing under or by reason of
(i) any restrictions existing under the Loan Documents, (ii) any restrictions
with respect to a Subsidiary imposed pursuant to an agreement that has

 

71



--------------------------------------------------------------------------------

been entered into in connection with a Disposition permitted hereby of all or
substantially all of the Capital Stock or assets of such Subsidiary,
(iii) customary restrictions on the assignment of leases, licenses and other
agreements, or (iv) restrictions of the nature referred to in clause (c) above
under agreements governing purchase money liens or Capital Lease Obligations
otherwise permitted hereby which restrictions are only effective against the
assets financed thereby (v) any agreement in effect at the time any Subsidiary
becomes a Subsidiary of a Borrower, so long as such agreement applies only to
such Subsidiary, was not entered into solely in contemplation of such Person
becoming a Subsidiary or in each case that is set forth in any agreement
evidencing any amendments, restatements, supplements, modifications, extensions,
renewals and replacements of the foregoing, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement does
not expand in any material respect the scope of any restriction or condition
contained therein, or (vi) any restriction pursuant to any document, agreement
or instrument governing or relating to any Lien permitted under Section 7.3(c),
(m), (n) and (p) (provided that any such restriction relates only to the assets
or property subject to such Lien or being Disposed).

7.16 Changes in Business . (i) Engage in or permit any of its Subsidiaries to
engage in any business other than the businesses currently engaged in by
Borrower and such Subsidiary, as applicable, or reasonably related thereto;
(ii) permit buyindiaonline to hold any material assets other than its accounts
at Punjab National Bank and Wells Fargo Bank, N.A. or incur any Indebtedness or
engage in any business other than the operation of its license in India pursuant
to the Money Transfer Service Scheme previously disclosed to the Administrative
Agent as administered by the Reserve Bank of India using Punjab National Bank as
its disbursement partner; or (iii) liquidate or dissolve.

7.17 Designation of other Indebtedness . Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.

7.18 Amendments to Organizational Agreements and Material Contracts . (a) Amend
or permit any amendments to any Loan Party’s organizational documents; or
(b) amend or permit any amendments to, or terminate or waive any provision of,
any material Contractual Obligation, in each case, if such amendment,
termination, or waiver would be adverse to Administrative Agent or the Lenders
in any material respect.

7.19 Use of Proceeds . Use the proceeds of any extension of credit hereunder,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to (a) purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the Board,
(b) finance an unfriendly acquisition or (c) for any other purpose other than as
permitted in Section 4.16.

7.20 Subordinated Debt.

(a) Amendments. Amend, modify, supplement, waive compliance with, or consent to
noncompliance in any material respect with, any Subordinated Debt Document,
unless the amendment, modification, supplement, waiver or consent (i) does not
adversely affect the Borrower’s or any of its Subsidiaries’, as applicable,
ability to pay and perform each of its Obligations at the time and in the manner
set forth herein and in the other Loan Documents and is not otherwise adverse to
the Administrative Agent and the Lenders, and (ii) is in compliance with the
subordination provisions therein and any subordination agreement with respect
thereto in favor of the Administrative Agent and the Lenders.

 

72



--------------------------------------------------------------------------------

7.21 Payments . Make any voluntary or optional payment, prepayment or repayment
on, redemption, exchange or acquisition for value of, or any sinking fund or
similar payment with respect to, any Subordinated Debt, except to the extent
expressly permitted by both the subordination provisions in the applicable
Subordinated Debt Documents and any subordination agreement with respect thereto
in favor of the Administrative Agent and the Lenders.

7.22 OFAC. Directly or indirectly, knowingly enter into, nor permit any
Subsidiary to knowingly enter into, any documents, instruments, agreements or
contracts with any Person listed on the OFAC lists. Borrower shall immediately
notify Administrative Agent if any Loan Party has knowledge that any Loan Party
or any Subsidiary is listed on the OFAC lists or (i) is convicted on,
(ii) pleads nolo contendere to, (iii) is indicted on, or (iv) is arraigned and
held over on charges involving money laundering or predicate crimes to money
laundering. Each Loan Party will not, and will not permit any Subsidiary to,
directly or indirectly, knowingly (x) conduct any business or engage in any
transaction or dealing with any Sanctioned Entity or Sanctioned Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Sanctioned Entity or
Sanctioned Person, (y) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224, any similar executive order or other Anti-Terrorism and Money
Laundering Law, of (z) engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224 or other
Anti-Terrorism and Money Laundering Law.

7.23 Bank of America Accounts . Until such time as a Control Agreement is fully
executed with Bank of America, N.A. in favor of the Administrative Agent with
respect to the Bank of America Non-Collateral Accounts, the amount on deposit in
the Bank of America Non-Collateral Accounts shall not exceed the limit set forth
in the Perfection Certificate in the aggregate at any time. The amount on
deposit in the Bank of America Collateral Account shall not exceed the limit set
forth in the Perfection Certificate in the aggregate at any time.

SECTION 8

EVENTS OF DEFAULT

8.1 Events of Default . The occurrence of any of the following shall constitute
an Event of Default:

(a) the Borrower shall fail to pay any amount of principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
amount of interest on any Loan, or any other amount payable hereunder or under
any other Loan Document, within three (3) Business Days after any such interest
or other amount becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document (i) if qualified
by materiality, shall be incorrect or misleading when made or deemed made, or
(ii) if not qualified by materiality, shall be incorrect or misleading in any
material respect when made or deemed made; or

(c)(i) any Loan Party shall default in the observance or performance of any
agreement contained in Section 5.3, Sections 6.1 and 6.2, clause (i) or (ii) of
Section 6.5(a), Section 6.8(a), Section 6.10 or Section 7 of this Agreement or
(ii) an “Event of Default” under and as defined in any Mortgage shall have
occurred and be continuing; or

 

73



--------------------------------------------------------------------------------

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days thereafter; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; (iii) default in making any payment or delivery under
any such Indebtedness constituting a Swap Agreement beyond the period of grace,
if any, provided in such Swap Agreement; or (iv) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to (x) cause, or to permit the
holder or beneficiary of, or, in the case of any such Indebtedness constituting
a Swap Agreement, counterparty under, such Indebtedness (or a trustee or agent
on behalf of such holder, beneficiary, or counterparty) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable or (in the case of any such Indebtedness
constituting a Swap Agreement) to be terminated, or (y) to cause, with the
giving of notice if required, any Group Member to purchase or redeem or make an
offer to purchase or redeem such Indebtedness prior to its stated maturity;
provided that, unless such Indebtedness constitutes a Specified Swap Agreement,
a default, event or condition described in clause (i), (ii), (iii), or (iv) of
this paragraph (e) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in clauses (i), (ii), (iii), and (iv) of this paragraph (e) shall have occurred
with respect to Indebtedness the outstanding principal amount (and, in the case
of Swap Agreements, other than Specified Swap Agreements, the Swap Termination
Value) of which, individually or in the aggregate of all such Indebtedness,
exceeds in the aggregate $150,000; or

(f) (i) any Group Member shall commence any case, proceeding or other action
(a) under the Bankruptcy Code or any other existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(b) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Group Member shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against any Group Member any case, proceeding
or other action of a nature referred to in clause (i) above that (a) results in
the entry of an order for relief or any such adjudication or appointment or
(b) remains undismissed, undischarged or unbonded for a period of 30 days; or
(iii) there shall be commenced against any Group Member any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 30 days from the
entry thereof; or (iv) any Group Member shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) any Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

(g) There shall occur one or more ERISA Events which individually or in the
aggregate results in or otherwise is associated with liability of any Loan Party
or any ERISA Affiliate thereof in excess of $250,000 during the term of this
Agreement; or there exists an amount of unfunded

 

74



--------------------------------------------------------------------------------

benefit liabilities (as defined in Section 4001(a)(18) of ERISA), individually
or in the aggregate for all Pension Plans (excluding for purposes of such
computation any Pension Plans with respect to which assets exceed benefit
liabilities) which exceeds $250,000; or

(h) There is entered against any Group Member (i) one or more final judgments or
orders for the payment of money involving in the aggregate a liability (not paid
or fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $250,000 or more, or (ii) one or more non-monetary
final judgments that have, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; or

(i) (i) any of the Loan Documents shall cease, for any reason, to be in full
force and effect (other than pursuant to the terms thereof), or any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or

(ii) there shall be commenced against any Loan Party any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days from the
entry thereof; or

(iii) any court order enjoins, restrains or prevents a Loan Party from
conducting all or any material part of its business; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or

(k) [Reserved];

(l) any of the Governmental Approvals shall have been (i) revoked, rescinded,
suspended, modified in an adverse manner or not renewed in the ordinary course
for a full term or (ii) subject to any decision by a Governmental Authority that
designates a hearing with respect to any applications for renewal of any of the
Governmental Approvals or that could result in the Governmental Authority taking
any of the actions described in clause (i) above, and such decision or such
revocation, rescission, suspension, modification or nonrenewal (A) has, or could
reasonably be expected to have, a Material Adverse Effect, or (B) materially
adversely affects the legal qualifications of any Group Member to hold any
material Governmental Approval in any applicable jurisdiction and such
revocation, rescission, suspension, modification or nonrenewal could reasonably
be expected to materially adversely affect the status of or legal qualifications
of any Group Member to hold any material Governmental Approval in any other
jurisdiction; or

(m) a Material Adverse Effect shall occur.

8.2 Remedies Upon Event of Default . If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions to
the extent not prohibited by applicable law:

(a) if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of Section 8.1 with respect to the Borrower, the Commitments shall
immediately terminate automatically and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall automatically immediately become due and payable, and

 

75



--------------------------------------------------------------------------------

(b) if such event is any other Event of Default, any of the following actions
may be taken: (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments, the
Swingline Commitments and the L/C Commitment to be terminated forthwith,
whereupon the Revolving Commitments, the Swingline Commitments and the L/C
Commitments shall immediately terminate; (ii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, declare the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable; and (iii) exercise
on behalf of itself, the Lenders and the Issuing Lender all rights and remedies
available to it, the Lenders and the Issuing Lender under the Loan Documents.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall Cash Collateralize an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
so Cash Collateralized shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents in accordance with Section 8.3.
After all such Letters of Credit shall have expired or been fully drawn upon and
all amounts drawn thereunder have been reimbursed in full and all other
Obligations (other than inchoate indemnification obligations and other than
obligations under or in respect of Specified Swap Agreements, to the extent no
default or termination event shall have occurred and be continuing thereunder)
of the Borrower and the other Loan Parties shall have been paid in full, the
balance, if any, of the funds having been so Cash Collateralized shall be
returned to the Borrower (or such other Person as may be lawfully entitled
thereto). Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.

8.3 Application of Funds . After the exercise of remedies provided for in
Section 8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including any Collateral-Related
Expenses, fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable under Sections 2.18, 2.19 and 2.20) payable to the
Administrative Agent in its capacity as such (including interest thereon);

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and letter of
credit fees) payable to the Lenders and the Issuing Lender (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the
Issuing Lender and amounts payable under Sections 2.18, 2.19 and 2.20), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Issuing Lender Fees and interest on the Loans, L/C Disbursements which
have not yet been converted into Revolving Loans and other Obligations, ratably
among the Lenders and the Issuing Lender in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans and other Obligations, ratably among the Lenders and the Issuing
Lender in proportion to the respective amounts described in this clause Fourth
held by them;

 

76



--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10 and thereafter to
the Administrative Agent for the account of (x) each Cash Management Bank to
cash collateralize Obligations relating to the provisions of Cash Management
Services and of (y) SVB to cash collateralize Obligations relating to FX
Contracts;

Sixth, to the payment of Obligations arising under any Specified Swap Agreement,
ratably among the Qualified Counterparties in proportion to the respective
amounts described in this clause Sixth held by them; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Requirements of Law.

Subject to Section 3.4, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fifth above shall be applied to
satisfy drawings under such Letters of Credit in accordance with Section 8.2(b)
as they occur. Subject to Sections 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other obligations, if any, in the order set forth
above.

SECTION 9

THE ADMINISTRATIVE AGENT

9.1 Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints SVB to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(b) The provisions of Section 9 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities to any Lender or any other Person, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent. It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(c) The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and each of the Lenders (in their respective capacities as a
Lender and, as applicable, Qualified Counterparty, provider of Cash Management
Services and FX Forward Contracts) hereby irrevocably (i) authorizes the
Administrative Agent to enter into all other Loan Documents, as applicable,

 

77



--------------------------------------------------------------------------------

including the Guarantee and Collateral Agreement and any Subordinated Debt
Documents, and (ii) appoints and authorizes the Administrative Agent to act as
the agent of the Secured Parties for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. The Administrative Agent, as collateral agent and
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.2 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Section 9 and Section 10 (including Section 9.7, as though such co-agents,
sub-agents and attorneys-in-fact were the collateral agent under the Loan
Documents) as if set forth in full herein with respect thereto. Without limiting
the generality of the foregoing, the Administrative Agent is further authorized
on behalf of all the Lenders, without the necessity of any notice to or further
consent from the Lenders, from time to time to take any action, or permit the
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent to take any action, with respect to any Collateral or the Loan Documents
which may be necessary to perfect and maintain perfected the Liens upon any
Collateral granted pursuant to any Loan Document.

9.2 Delegation of Duties . The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

9.3 Exculpatory Provisions . The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent shall not:

(a) be subject to any fiduciary or other implied duties, regardless of whether
any Default or any Event of Default has occurred and is continuing;

(b) have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), as applicable; provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and the Administrative Agent shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

78



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.4 Reliance by Administrative Agent . The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for any of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. Subject to Section 10.6(c), the Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or such other number or percentage of Lenders as shall be
provided for herein or in the other Loan Documents) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or such other number or percentage of Lenders as shall be provided for
herein or in the other Loan Documents), and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lenders and all future
holders of the Loans.

9.5 Notice of Default . The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice in writing from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be

 

79



--------------------------------------------------------------------------------

reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action or refrain from taking such action with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

9.6 Non-Reliance on Administrative Agent and Other Lenders . Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement. Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement,
the other Loan Documents or any related agreement or any document furnished
hereunder or thereunder, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall have no duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Group Member or
any affiliate of a Group Member that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or affiliates.

9.7 Indemnification . Each of the Lenders agrees to indemnify each of the
Administrative Agent, the Issuing Lender and the Swingline Lender and each of
its Related Parties in its capacity as such (to the extent not reimbursed by the
Borrower or any other Loan Party and without limiting the obligation of the
Borrower or any other Loan Party to do so) according to its Aggregate Exposure
Percentage in effect on the date on which indemnification is sought under this
Section 9.7 (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full, in
accordance with its Aggregate Exposure Percentage immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
or such other Person in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent or such other
Person under or in connection with any of the foregoing and any other amounts
not reimbursed by the Borrower or such other Loan Party; provided that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted primarily from the Administrative
Agent’s or such other Person’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.

 

80



--------------------------------------------------------------------------------

9.8 Agent in Its Individual Capacity . The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.9 Successor Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the State of
California, and which shall be a U.S. Person (as defined in Section 7701(a)(30)
of the Code) and which shall be a commercial banking institution that is a
member of the Federal Reserve System and has net assets of not less than
$500,000,000, or an Affiliate of any such bank with an office in the State of
California. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) With effect from the Resignation Effective Date (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Secured
Parties under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed and such collateral security is assigned to
such successor Administrative Agent) and (ii) except for any indemnity payments
owed to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than any rights to indemnity payments owed to the
retiring Administrative Agent), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of Section 9 and Section 10.5 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as the
Administrative Agent.

9.10 Collateral and Guaranty Matters . The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

81



--------------------------------------------------------------------------------

(a) to release any Lien on any Collateral or other property granted to or held
by the Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations)and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the applicable Issuing Lender shall have been
made), (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, or (iii) subject to
Section 10.1, if approved, authorized or ratified in writing by the Required
Lenders;

(b) to subordinate any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Sections 7.3(g) and (i); and

(c) to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.

(d) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the “Guaranty” pursuant to this
Section 9.10.

(e) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Administrative Agent May File Proofs of Claim . In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Obligation in respect of any Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Obligations in respect of any Letter
of Credit and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.9 and
10.5) allowed in such judicial proceeding (any Lender may file a proof of claim
in respect of the claims of such Lender if the Administrative Agent fails to do
so on a timely basis); and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.5.

 

82



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.12 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the “Bookrunners” or
“Arrangers” listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender, the
Issuing Lender or the Swingline Lender hereunder.

SECTION 10

MISCELLANEOUS

10.1 Amendments and Waivers.

(a) Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders and each Loan Party that
is party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, the Administrative Agent and each Loan Party that is party to
the relevant Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided that no such waiver and no such amendment, supplement or modification
shall (A) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, reduce the stated rate of any interest or fee payable
hereunder (except that any amendment or modification of defined terms used in
the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (A)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment, in each case without the
written consent of each Lender directly affected thereby; (B) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (C) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
all or substantially all of the Guarantors from their obligations under the
Guarantee and Collateral Agreement, in each case without the written consent of
all Lenders; (D) (i) amend, modify or waive the pro rata requirements of
Section 2.18 in a manner that adversely affects Revolving Lenders without the
written consent of each Revolving Lender or (ii) amend, modify or waive the pro
rata requirements of Section 2.18 in a manner that adversely affects the L/C
Lenders without the written consent of each L/C Lender; (E) amend, modify or
waive any provision of Section 9 without the written consent of the
Administrative Agent; (F) amend, modify or waive any provision of Section 2.6
or 2.7 without the written consent of the Swingline Lender; or (G) amend, modify
or waive any provision of Section 3 without the written consent of the Issuing
Lender. Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Lenders and shall be binding upon the Loan Parties,
the Lenders, the Administrative Agent and all future holders of the Loans. In
the case of any waiver, the Loan Parties, the Lenders and the Administrative
Agent shall

 

83



--------------------------------------------------------------------------------

be restored to their former position and rights hereunder and under the other
Loan Documents, and any Default or Event of Default waived shall be deemed to be
cured during the period such waiver is effective; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.

(b) Notwithstanding anything to the contrary contained in Section 10.1(a) above,
in the event that the Borrower requests that this Agreement or any of the other
Loan Documents be amended or otherwise modified in a manner which would require
the consent of all of the Lenders and such amendment or other modification is
agreed to by the Borrower, the Required Lenders and the Administrative Agent,
then, with the consent of the Borrower, the Administrative Agent and the
Required Lenders, this Agreement or such other Loan Document may be amended
without the consent of the Lender or Lenders who are unwilling to agree to such
amendment or other modification (each, a “Minority Lender”), to provide for:

(i) the termination of the Commitment of each such Minority Lender;

(ii) the assumption of the Loans and Commitment of each such Minority Lender by
one or more Replacement Lenders pursuant to the provisions of Section 2.23; and

(iii) the payment of all interest, fees and other obligations payable or accrued
in favor of each Minority Lender and such other modifications to this Agreement
or to such Loan Documents as the Borrower, the Administrative Agent and the
Required Lenders may determine to be appropriate in connection therewith.

(c) Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, and the Borrower, (i) to add one or more
additional credit or term loan facilities to this Agreement and to permit all
such additional extensions of credit and all related obligations and liabilities
arising in connection therewith and from time to time outstanding thereunder to
share ratably (or on a basis subordinated to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder and (ii) in connection with the foregoing, to
permit, as deemed appropriate by the Administrative Agent and approved by the
Required Lenders, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders.

10.2 Notices.

(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by facsimile or electronic mail),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered, or three (3) Business Days after being
deposited in the mail, postage prepaid, or, in the case of facsimile or
electronic mail notice, when received, addressed as follows in the case of the
Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

 

84



--------------------------------------------------------------------------------

  Borrower:   

Xoom Corporation

100 Bush Street, Suite 300

San Francisco, California 94104

Attention: Ryno Blignaut

Facsimile No.: (415) 777-8690

Telephone No.: (415) 777-4800

E-Mail: counselor@xoom.com

    

with a copy to:

 

Goodwin Procter LLP

135 Commonwealth Drive

Menlo Park, California 94025

Attention: Anthony McCusker

Facsimile No.: (650) 853-1038

E-Mail: amccusker@goodwinprocter.com

  Administrative Agent:   

Silicon Valley Bank

555 Mission Street, Suite 900

San Francisco, California 94105

Attention: Justin Mauch

jmauch@svb.com

 

with a copy to (which shall not constitute notice):

 

Silicon Valley Bank

240 Hanover Street

Palo Alto, California 94304

Attention: Thomas N. Harris

tharris@svb.com

 

with a copy to:

 

Riemer & Braunstein, LLP

3 Center Plaza

Boston, MA 02108

Attn.: Charles W. Stavros, Esq.

Facsimile No.: (617) 692-3441

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including email and Internet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender. The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an

 

85



--------------------------------------------------------------------------------

email address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgment); and (b) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its email address as described in the foregoing clause
(a) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(a) and (b), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(d)(i) Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”); and

(ii) the Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or the Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.

10.3 No Waiver; Cumulative Remedies . No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties . All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder and shall remain in full force
and effect as long as any Loan or Obligation hereunder shall remain unpaid or
unsatisfied.

10.5 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable

 

86



--------------------------------------------------------------------------------

documented out-of-pocket fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the Facilities, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
documented out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (iii) all out-of-pocket expenses incurred
by the Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued or participated in hereunder, including all such reasonable documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender (including the
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable documented out-of-pocket fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) other than such Indemnitee and its Related Parties arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 10.5(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower or any other Loan
Party pursuant to any other Loan Document for any reason fails indefeasibly to
pay any amount required under paragraph (a) or (b) of this Section to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender,
the Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender, the Swingline Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such

 

87



--------------------------------------------------------------------------------

unpaid amount in respect of a claim asserted by such Lender); provided that with
respect to such unpaid amounts owed to the Issuing Lender or the Swingline
Lender solely in its capacity as such, only the Revolving Lenders shall be
required to pay such unpaid amounts, such payment to be made severally among
them based on such Revolving Lenders’ Revolving Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is
sought)provided, further, that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Issuing Lender or the Swingline Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), the Issuing Lender or the Swingline Lender in connection
with such capacity. The obligations of the Lenders under this paragraph (c) are
subject to the provisions of Sections 2.1, 2.4 and 2.20(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof. No Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

10.6 Successors and Assigns; Participations and Assignments.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

 

88



--------------------------------------------------------------------------------

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Facility) or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, in the case of any assignment in
respect of the Revolving Facility, unless each of the Administrative Agent and,
so long as no Default or Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof and provided, further, that the Borrower’s consent shall not be required
during the primary syndication of the Facilities;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and

(C) the consent of the Issuing Lender and the Swingline Lender shall be required
for any assignment in respect of the Revolving Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

89



--------------------------------------------------------------------------------

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of and subject to the provisions of Sections 2.19, 2.20, and
10.5with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties

 

90



--------------------------------------------------------------------------------

hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnities under Sections 2.20(e) and 9.7
with respect to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1). The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.19, and 2.20 (subject to the requirements and limitations therein,
including the requirements under Section 2.20(f) (it being understood that the
documentation required under Section 2.20(f) shall be delivered to the
participating Lender))to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided
that such Participant (A) agrees to be subject to the provisions of Section 2.23
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Sections 2.19 or 2.20, with
respect to any participation, than its participating Lender would have been
entitled to receive. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.23 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(k) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) The Borrower, upon receipt by the Borrower of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6.

(g) Each Lender, upon execution and delivery hereof, or upon succeeding to an
interest in the Commitments or Loans, as the case may be, represents and
warrants as of the Closing Date, or as of the effective date of the applicable
Assignment and Assumption, as the case may be, that (i) it is an Eligible
Assignee; and (ii) it has experience and expertise in the making of or investing
in commitments, loans or investments such as the Commitments and Loans.

 

91



--------------------------------------------------------------------------------

10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b) Upon (i) the occurrence and during the continuance of any Event of Default
and (ii) obtaining the prior written consent of the Administrative Agent, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being expressly waived by the Borrower and each Loan Party, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, at any time held or owing, and any other credits, indebtedness, claims
or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrower or any other Loan Party, as the case may be, against
any and all of the obligations of the Borrower or such other Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such other Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender or any of its Affiliates shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.23 and, pending such payment, shall be segregated by such
Defaulting Lender or Affiliate thereof from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
or Affiliate thereof as to which it exercised such right of setoff. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application made by such Lender or any of its Affiliates;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender and its Affiliates under
this Section 10.7 are in addition to other rights and remedies (including other
rights of set-off) which such Lender or its Affiliates may have.

10.8 Payments Set Aside . To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any

 

92



--------------------------------------------------------------------------------

settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

10.9 Interest Rate Limitation . Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Electronic Execution of Assignments.

(a) This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or
electronic mail transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.

(b) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

10.11 Severability . Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited under or in
connection with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or the Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

10.12 Integration . This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the other Loan Parties, the Administrative
Agent and the Lenders with respect

 

93



--------------------------------------------------------------------------------

to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.13 GOVERNING LAW . THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

10.14 Submission to Jurisdiction; Waivers . The Borrower hereby irrevocably and
unconditionally:

(a) submits to the exclusive jurisdiction of the State and Federal courts in the
Northern District of the State of California; provided that nothing in this
Agreement shall be deemed to operate to preclude the Administrative Agent or any
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Administrative Agent or such
Lender. The Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and the Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. The Borrower hereby waives personal service of the summons, complaints,
and other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to the Borrower at the addresses set forth in Section 10.2 of
this Agreement and that service so made shall be deemed completed upon the
earlier to occur of the Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid;

(b) WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR
THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER
WITH ITS COUNSEL;

(c) AGREES, WITHOUT INTENDING IN ANY WAY TO LIMIT ITS AGREEMENT TO WAIVE ITS
RIGHT TO A TRIAL BY JURY, that if the above waiver of the right to a trial by
jury is not enforceable, any and all disputes or controversies of any nature
arising under the Loan Documents at any time shall be decided by a reference to
a private judge, mutually selected by the Borrower, the Administrative Agent and
the Lenders (or, if they cannot agree, by the Presiding Judge in the Northern
District of the State of California) appointed in accordance with California
Code of Civil Procedure Section 638 (or pursuant to comparable provisions of
federal law if the dispute falls within the exclusive jurisdiction of the
federal courts), sitting without a jury, in the Northern District of the State
of California; and the Borrower hereby submits to the jurisdiction of such
court. The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers. All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the in the Northern District of the
State of California for such relief. The proceeding before the private judge
shall be

 

94



--------------------------------------------------------------------------------

conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings. The Borrower shall be entitled to
discovery which shall be conducted in the same manner as it would be before a
court under the rules of discovery applicable to judicial proceedings. The
private judge shall oversee discovery and may enforce all discovery rules and
orders applicable to judicial proceedings in the same manner as a trial court
judge. The Borrower agrees that the selected or appointed private judge shall
have the power to decide all issues in the action or proceeding, whether of fact
of law, and shall report a statement of decision thereon pursuant to the
California Code of Civil Procedure § 644(a). Nothing in this paragraph shall
limit the right of the Administrative Agent or any Lender at any time to
exercise self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation and enforceability of this paragraph; and

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.15 Acknowledgements . The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.16 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (1) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (2) under the circumstances described in Section 10.16(b) below.

(b) At such time as the Loans and the other Obligations under the Loan Documents
(other than inchoate indemnity obligations and obligations under or in respect
of Specified Swap Agreements, to the extent no default or termination event
shall have occurred thereunder) shall have been paid in full, the Commitments
have been terminated and no Letters of Credit, Specified Swap Agreements, FX
Forward Contracts or Cash Management Services shall be outstanding (unless
back-stopped or cash collateralized to the satisfaction of the Issuing Lender,
Qualified Counterparty or provider of Cash Management Services or FX Forward
Contracts, as applicable) or provider , the Collateral shall be released from
the Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

 

95



--------------------------------------------------------------------------------

10.17 Treatment of Certain Information; Confidentiality . Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, upon
the request or demand of any Governmental Authority, in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law or if requested or required to do so in
connection with any litigation or similar proceeding; (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Facilities or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities;
(h) with the consent of the Borrower; or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a non-confidential basis from a source other
than the Borrower.

Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

10.18 Automatic Debits . With respect to any principal, interest, fee, or any
other cost or expense (including attorney costs of the Administrative Agent or
any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrower hereby
irrevocably authorizes the Administrative Agent to debit any deposit account of
the Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such
principal, interest, fee or other cost or expense. If there are insufficient
funds in such deposit accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid. No such debit under
this Section 10.18 shall be deemed a set-off.

 

96



--------------------------------------------------------------------------------

10.19 Patriot Act . Each Lender and the Administrative Agent (for itself and not
on behalf of any other party) hereby notifies the Borrower that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the names
and addresses and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act. The Borrower will, and will cause each of its Subsidiaries to,
provide, to the extent commercially reasonable or required by any Requirement of
Law, such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender to assist the Administrative Agent and the
Lenders in maintaining compliance with the Patriot Act.

10.20 No Novation . This Agreement constitutes an amendment and restatement of
the Existing Credit Agreement and does not discharge or release the Obligations
(including the Obligations of any predecessor corporations) under, and as
defined in the Existing Credit Agreement or the Lien or priority of any
mortgage, pledge, security agreement, or any other security therefor. Except as
modified hereby, nothing herein contained shall be construed as a substitution
or novation of the Obligations outstanding under, and as defined in the Existing
Credit Agreement or instruments securing the same, which shall remain in full
force and effect, except as modified hereby or by instruments or documents
executed concurrently herewith. Except as modified hereby, nothing expressed or
implied in this Agreement shall be construed as a release or other discharge of
any Loan Party under the Existing Credit Agreement from any of its obligations
and liabilities as a “Borrower” or “Guarantor” thereunder. The Borrower, on
behalf of itself and each other Loan Party, hereby (i) confirms and agrees that
each Loan Document to which it is a party is, and shall continue to be, in full
force and effect, as modified by this Agreement and instruments or documents
executed concurrently herewith, and is hereby ratified and confirmed in all
respects except that on and after the Closing Date all references in any such
Loan Document to the “Credit Agreement,” “thereto,” “thereof,” “thereunder” or
words of like import referring to the Existing Credit Agreement shall mean the
Existing Credit Agreement as amended and restated by this Agreement and
(ii) confirms and agrees that to the extent any such Loan Document purports to
assign or pledge to the Administrative Agent a security interest in or Lien on,
any collateral as security for the obligations of the Borrower or the Guarantors
from time to time existing in respect of the Existing Credit Agreement and the
Loan Documents, such pledge, assignment and/or grant of the security interest or
Lien is hereby ratified and confirmed in all respects.

10.21 Release . Effective as of the date hereof, each Group Member, for itself
and on behalf of its successors, assigns, and officers, directors, employees,
agents and attorneys, and any Person acting for or on behalf of, or claiming
through it, hereby waives, releases, remises and forever discharges the
Administrative Agent and each of the Lenders and each of their respective
successors in title, past and present and future officers, directors, employees,
limited partners, general partners, investors, attorneys, assigns, subsidiaries,
shareholders, trustees, agents and other professionals and all other persons and
entities to whom the Administrative Agent or any Lender would be liable if such
persons or entities were found to be liable to such Group Member (each a
“Releasee” and collectively, the “Releasees”), from any and all known claims,
suits, liens, lawsuits, amounts paid in settlement, debts, deficiencies,
diminution in value, disbursements, demands, obligations, liabilities, causes of
action, damages, losses, costs and expenses of any kind or character, whether
based in equity, law, contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law (each a “Claim” and
collectively, the “Claims”), fixed or contingent, direct, indirect, or
derivative, asserted or unasserted, matured or unmatured, foreseen or
unforeseen, past or present, liquidated or unliquidated, suspected or
unsuspected, which such Group Member ever had or now has against any such
Releasee which arose from the beginning of the world to and including the date
hereof which relates, directly or indirectly to this Agreement, any other Loan
Document, or to any acts or omissions of any such Releasee with respect to this
Agreement or any other Loan Document, or to the lender-borrower relationship
evidenced by the

 

97



--------------------------------------------------------------------------------

Loan Documents, except for the duties and obligations set forth in this
Agreement. As to each and every Claim released hereunder, each Group Member also
waives the benefit of each other similar provision of applicable federal or
state law (including without limitation the laws of the state of California), if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.

[Remainder of page intentionally left blank]

 

98



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWER:

XOOM CORPORATION

as the Borrower

By:  

/s/ Ryno Blignaut

Name:   Ryno Blignaut Title:   Chief Financial Officer ADMINISTRATIVE AGENT:

SILICON VALLEY BANK

as the Administrative Agent

By:  

/s/ Tom Harris

Name:   Tom Harris Title:   Director LENDERS:

SILICON VALLEY BANK

as Issuing Lender, Swingline Lender and as a Lender

By:  

/s/ Tom Harris

Name:   Tom Harris Title:   Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK as a Lender By:  

/s/ Sreedhar R. Kona

Name:   Sreedhar R. Kona Title:   Vice President

SunTrust Bank

as a Lender

By:  

/s/ David Bennett

Name:   David Bennett Title:   Director

UNION BANK N.A.

as a Lender

By:  

/s/ Michael Stahl

Name:   Michael Stahl Title:   Vice President

Signature Page Credit Agreement



--------------------------------------------------------------------------------

CTBC Bank Corp. (USA)

f/k/a Chinatrust Bank (U.S.A.)

as a Lender

By:  

/s/ Ira Pinsker

Name:   Ira Pinsker Title:   SVP

EASTWEST BANK

as a Lender

By:  

/s/ Johnny Lee

Name:   Johnny Lee Title:   Managing Director

Signature Page Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.1A

COMMITMENTS

AND AGGREGATE EXPOSURE PERCENTAGES

REVOLVING COMMITMENTS

 

Lender

  

Revolving Commitment

  

Revolving Percentage

Silicon Valley Bank    $57,500,000    38.333% Barclays Bank    $27,500,000   
18.333% SunTrust Bank    $20,000,000    13.333% Union Bank N.A.    $20,000,000
   13.333%

CTBC Bank Corp. (USA)

f/k/a Chinatrust Bank (U.S.A.)

   $15,000,000    10.000% EastWest Bank    $10,000,000    6.667% Total   
$150,000,000    100.000%

L/C COMMITMENT

 

Lender

  

L/C Commitment

  

L/C Percentage

Silicon Valley Bank    $11,500,000    38.333% Barclays Bank    $ 5,500,000   
18.333% SunTrust Bank    $ 4,000,000    13.333% Union Bank N.A.    $ 4,000,000
   13.333%

CTBC Bank Corp. (USA)

f/k/a Chinatrust Bank (U.S.A.)

   $ 3,000,000    10.000% EastWest Bank    $ 2,000,000    6.667% Total   
$30,000,000    100.000%

SWINGLINE COMMITMENT

 

Lender

  

Swingline Commitment

  

Exposure Percentage

Silicon Valley Bank    $30,000,000    100.000% Total    $30,000,000    100.000%

 

Schedule 1.1A